


Exhibit 10.1




 
 
SimonsVoss Luxco S.à r.l.
SimonsVoss Co-Invest GmbH & Co. KG
Mr Frank Rövekamp
and
Allegion Luxembourg Holding & Financing S.à r.l. 
SHARE PURCHASE AGREEMENT
relating to the companies comprising the SimonsVoss Technologies Group
 
 
 
 
 
 
 
 
 
 
 
 
 
 























--------------------------------------------------------------------------------




Table of Contents
Contents    Page
1
Interpretation    2

1.1
Definitions    2

1.2
Schedules etc.    2

1.3
Headings    2

1.4
German Terms    2

1.5
Legal Terms and Concepts    2

2
Sale and Assignment of the Shares    2

2.1
Sale    2

2.2
Assignment    2

2.3
Consents    3

3
Sale and Assignment of the Closing Intra-Group Payables    3

3.1
Status    3

3.2
Sale    3

3.3
Assignment    3

3.4
Repayment of Loans and Equivalent Benefits    4

4
Repayment of Bank Debt    4

4.1
Existing Finance Agreements    4

4.2
Discharge of Liabilities under Finance Agreements    5

4.3
Notification of Bank Repayment Amount    5

5
Purchase Prices    5

5.1
Share Purchase Prices    5

5.2
Closing Intra-Group Payables Purchase Prices    6

5.3
Cash Compensation Payment    6

5.4
Due Date for Payment, Default Interest    6

5.5
Escrow    6

5.6
Value Added Tax    6

5.7
Impact of Payments on the Purchase Price    6

5.8
No Netting    7

6
No Leakage    7

6.1
Sellers’ Warranties and Undertakings    7

6.2
Leakage, Permitted Leakage    7

6.3
Legal Consequences    8

7
Conditions to Closing    9

7.1
Closing Conditions    9





--------------------------------------------------------------------------------




7.2
Satisfaction of Closing Conditions    9

8
Period until Closing    10

8.1
Ordinary Course of Business    10

8.2
Release of Security    11

8.3
Obligation to inform    12

9
Right to Withdraw    13

9.1
Non-fulfilment of Closing Conditions    13

9.2
Consequences of Withdrawal    13

10
Closing    14

10.1
Closing Place and Date    14

10.2
Closing Actions    14

10.3
Sellers’ Right to Defer Closing Actions    15

11
Warranties    15

11.1
Sellers’ Capacity    15

11.2
Legal Situation of the Shares    15

11.3
Corporate Status of the Target Company    16

11.4
Corporate Status of the Subsidiaries    16

11.5
Closing Intra-Group Payables    17

11.6
Annual Accounts    17

11.7
Ordinary Course of Business    17

11.8
Fixed Assets    17

11.9
Owned Real Property    18

11.10
Leased Real Property    18

11.11
Intellectual Property    18

11.12
Material Agreements    20

11.13
Employees    20

11.14
Litigation    21

11.15
Environmental    21

11.16
Compliance with Laws    21

11.17
Insurance    22

11.18
Products    22

11.19
Conduct of Business    22

12
Legal Consequences    22

12.1
Exhaustive Provisions    22

12.2
Sellers’ Knowledge    23

12.3
Sellers’ Liability    23

12.4
Limitations on Sellers’ Liability    23

12.5
De minimis, Basket, Cap    27





--------------------------------------------------------------------------------




12.6
Time Limitation    27

12.7
Conduct of Claims    28

13
Tax Matters    30

13.1
Tax Warranties    30

13.2
Tax Indemnity    31

13.3
Tax Refunds    33

13.4
Indemnity Procedure    34

13.5
Exclusivity    35

14
Period after Closing    35

14.1
Information and Documents    35

14.2
Indemnity for Claims after Closing    35

15
Public Announcements and Confidentiality    36

15.1
Public Announcements    36

15.2
Confidentiality    36

16
No Liability of Sellers’ Representatives    37

17
Miscellaneous Provisions    38

17.1
Information of Sellers    38

17.2
Account Details    38

17.3
Costs    38

17.4
Individual and Several Liability, Joint Creditorship    39

17.5
Joint Co-ordination of Sellers’ Conduct    39

17.6
Notices to the Parties    39

17.7
Disputes    42

17.8
Form of Amendments    42

17.9
Assignments    42

17.10
Invalid Provisions    43

17.11
Entire Agreement    43

17.12
Governing Law    43

Schedule (A): Details of Shareholdings    44
Schedule (B): Details of the Subsidiaries    45
Schedule 1.1: Definitions    48










--------------------------------------------------------------------------------




Share Purchase Agreement
between:
(1)
SimonsVoss Luxco S.à r.l., a private limited liability company (sociéte à
responsabilité limitée) incorporated and organised under the laws of Luxembourg,
whose registered office is at 7A, rue Robert Stümper, L-2557 Luxembourg, Grand
Duchy of Luxembourg, registered with the R.C.S. Luxembourg under B 153255
(“Seller 1”);

(2)
SimonsVoss Co-Invest GmbH & Co. KG, a partnership established under the laws of
Germany, whose registered office is at Salvatorstraße 3, 80333 Munich,
registered in the commercial register of the local court (Amtsgericht) of Munich
under HRA 99415 (“Seller 2”);

(3)
Mr Frank Rövekamp, Reguliersgracht 7, 1017 Amsterdam, The Netherlands (“Mr
Rövekamp”); and

(4)
Allegion Luxembourg Holding & Financing S.à r.l., a private limited liability
company (sociéte à responsabilité limitée) incorporated and organised under the
laws of Luxembourg, whose registered office is at 16, avenue, Pasteur, L-2310
Luxembourg, Grand Duchy of Luxembourg, registered with R.C.S. Luxembourg under B
178652 (the “Purchaser”).

Seller 1 and Seller 2 are also referred to collectively as the “Sellers” and
each of them as a “Seller” and the Sellers, Mr Rövekamp, the Purchaser are also
referred to collectively as the “Parties” and each of them as a “Party”.
Whereas:
(A)
SimonsVoss Technologies GmbH (the “Target Company”) is a limited liability
company incorporated under German law. The Target Company is registered in the
commercial register at the local court (Amtsgericht) of Munich under HRB 206574.
The Target Company has a registered share capital of EUR 5,000,000, divided into
the shares listed in column B. of Schedule (A) hereto (the “Shares”). The
Sellers are the sole shareholders of the Target Company, each Seller holding
those of the Shares set out against its name in column B. of Schedule (A).

(B)
The Target Company directly or indirectly holds shares in the entities further
described in Schedule (B) (the “Subsidiaries”). Each of the Target Company and
the Subsidiaries are herein referred to as a “Group Company” and collectively as
the “Group Companies” or the “Group”.

(C)
The Group is active in the development, production, marketing and sale of active
and passive electronic, battery-driven and wireless locking systems as an
alternative to the existing classic mechanical locking systems in order to
provide more secure, convenient and cost-effective access control systems for
customers. These activities as carried out by the Group on the date of this
Agreement are herein referred to as the “Business”.

(D)
The Sellers wish to sell the Shares, and Seller 1 and Mr Rövekamp wish to sell
the Closing Intra-Group Payables (as defined in Clause 3.1) to the Purchaser as
further set out in this Agreement and to assume the obligations imposed on the
Sellers and Mr Rövekamp respectively under this Agreement. The Purchaser wishes
to purchase the Shares and the Closing Intra-Group Payables and to assume the
obligations imposed on the Purchaser under this Agreement.

It is agreed as follows:




--------------------------------------------------------------------------------




1Interpretation
In this Agreement including the Recitals, unless the context otherwise requires,
the provisions of this Clause 1 apply:
1.1    Definitions
Defined terms shall have the meaning ascribed or referenced to them in Schedule
1.1.
1.2     Schedules etc.
References to this Agreement shall include reference to any Schedules to it as
well as to any agreements entered into or to be entered into, pursuant to this
Agreement. References to Clauses and Schedules are to Clauses and Schedules to
this Agreement.
1.3     Headings
The headings in this Agreement shall not affect its interpretation.
1.4     German Terms
Where a German term has been added in parenthesis after an English term, only
such German term shall be decisive for the interpretation of the relevant
English term whenever such English term is used in this Agreement.
1.5     Legal Terms and Concepts
References to any German legal term or concept shall in relation to any
jurisdiction other than Germany be construed as references to the term or
concept which most nearly corresponds to it in that jurisdiction.
2Sale and Assignment of the Shares
2.1     Sale
Subject to the terms of this Agreement, each Seller, as an individual obligor,
hereby sells to the Purchaser all Shares held by it pursuant to Schedule (A) and
the Purchaser hereby accepts such sales. Each of the Shares is sold together
with all rights and obligations attaching to it as at the Closing Date with the
right to receive profits including profits which have not yet been distributed
on or prior to the Closing Date.
2.2     Assignment
At Closing, the Sellers and the Purchaser shall enter into a notarial share
transfer agreement substantially in the form as attached in Schedule 2.2 under
which each of the Sellers shall assign (abtreten) to the Purchaser all Shares
held by it pursuant to Schedule (A), in each case subject to the condition
precedent (aufschiebende Bedingung) of the Purchase Prices plus default interest
pursuant to Clause 5.4.2, if any, being fully paid in accordance with the terms
of this Agreement. Each of the Shares shall be assigned together with all rights
and obligations attaching to it as at the Closing Date with the right to receive
profits including profits which have not yet been distributed on or prior to the
Closing Date. Neither the Purchaser nor the Sellers shall be obliged to complete
the transfer of the Shares unless the sale and purchase of all of the Shares and
all of the Closing Intra Group Payables is completed simultaneously.
2.3     Consents
The Sellers as sole shareholders of the Target Company hereby waive all
requirements regarding form and notice of calling and holding a shareholders’
meeting and hereby approve the contemplated assignment of




--------------------------------------------------------------------------------




the Shares pursuant to Clause 2.2 as required under section 7.1 of the articles
of association of the Target Company.
3Sale and Assignment of the Closing Intra-Group Payables
3.1     Status
Seller 1 and Mr Rövekamp have made available to the Target Company financing
loans. Schedule 3.1 lists the respective payables owed by the Target Company
showing the relevant debtor and creditor, the outstanding principal amounts and
accrued and unpaid interest thereon, each as per 31 December 2014, the
applicable interest rates as well as the respective underlying agreement between
the debtor and the creditor. All claims of Seller 1 and Mr Rövekamp for payment
of the amounts of the payables described above including accrued and unpaid
interest thereon, in either case outstanding as at Closing, are herein referred
to as “Closing Intra-Group Payables”.
3.2     Sale
Subject to the terms of this Agreement, each of Seller 1 and Mr Rövekamp, as an
individual obligor, hereby sells to the Purchaser the Closing Intra-Group
Payables owed to it/him pursuant to Schedule 3.1 and the Purchaser hereby
accepts such sales. The Closing Intra-Group Payables are, in each case, sold
together with all underlying agreements and arrangements and with all rights and
obligations in respect of and in connection with the respective Closing
Intra-Group Payables.
3.3     Assignment
3.3.1
At Closing, each of Seller 1 and Mr Rövekamp shall, subject to the condition
precedent (aufschiebende Bedingung) of the Purchase Prices plus default interest
pursuant to Clause 5.4.2, if any, being fully paid in accordance with the terms
of this Agreement,

(i)
assign or procure the assignment of the Closing Intra-Group Payables owed to
it/him pursuant to Schedule 3.1, and

(ii)
transfer or procure the transfer of all agreements and arrangements
(Vertragsübernahme) relating to the respective Closing Intra-Group Payables,



to the Purchaser on the basis of a transfer agreement substantially in the form
as attached in Schedule 3.3.1. The Purchaser shall accept such assignments and
transfers. Neither the Purchaser nor Seller 1 or Mr Rövekamp shall be obliged to
complete the transfer of the Closing Intra-Group Payables unless the sale and
purchase of all of the Shares and all of the Closing Intra Group Payables is
completed simultaneously.
3.3.2
Seller 1, Mr Rövekamp and the Purchaser agree that upon such assignments and
transfers Seller 1 and Mr Rövekamp shall be discharged from, and the Purchaser
hereby indemnifies each of Seller 1 and Mr Rövekamp from, all obligations in
respect of or in connection with the Closing Intra-Group Payables.

3.3.3
Seller 1 and Mr Rövekamp, each as an individual obligor, shall procure that
prior to or at Closing the relevant Group Companies give their respective
consents to the relevant assignments and transfers by the respective Seller as
necessary to give effect to the agreements in this Clause 3.3.





--------------------------------------------------------------------------------




3.4    Repayment of Loans and Equivalent Benefits
The Purchaser undertakes to procure that the Target Company does not become
insolvent within one year from Closing. If Seller 1 and/or Mr Rövekamp are held
liable for any liability or obligation arising from or in connection with the
total or partial repayment and/or interest payment within the first year from
Closing by the Target Company on any Closing Intra-Group Payables, in either
case granted by Seller 1 or Mr Rövekamp, the Purchaser shall indemnify Seller 1
and/or Mr Rövekamp, as the case may be, and hold them harmless in respect of any
such liability or obligation, including any costs and expenses unless and except
to the extent that the payment made to Seller 1 or Mr Rövekamp qualifies as a
Leakage within the meaning of Clause 6.2.1 which is not a Permitted Leakage
within the meaning of Clause 6.2.2 and therefore constitutes a breach of the
obligations under Clause 6.1.
4Repayment of Bank Debt
4.1     Existing Finance Agreements
Certain Group Companies are party to the following financing arrangements with
banks:
4.1.1
a facilities agreement dated 22 July 2011 (as amended from time to time, the
"Facilities Agreement") entered into, amongst others, by the Target Company as
borrower, Deutsche Bank AG Filiale Deutschlandgeschäft as arranger and lender,
Deutsche Bank Luxembourg S.A. as lender and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main as agent, arranger, lender and
security agent and others as lenders (together, the "Finance Parties"). Pursuant
to the Facilities Agreement, the lenders made available to the Target Company
term and revolving facilities of overall EUR 38,000,000;

4.1.2
an ancillary facility agreement dated 9 August 2012 (as amended from time to
time, the "Ancillary Facility") entered into by the Target Company as borrower
and Deutsche Bank AG Filiale Deutschlandgeschäft as lender. Pursuant to the
Ancillary Facility, the lender made available to the Target Company a facility
in the amount of EUR 1,000,000;

4.1.3
several interest rate hedging transactions as set out in Schedule 4.1.3 under a
master agreement (Rahmenvertrag für Finanztermingeschäfte) between the Target
Company and DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main
dated 25 August 2011 and under a master agreement (Rahmenvertrag für
Finanztermingeschäfte) between the Target Company and Deutsche Bank AG dated 13
September 2011 (the "Hedging Agreements");

4.1.4
under or in connection with the Facilities Agreement, the Sellers and certain
Group Companies entered into certain finance documents (e.g. security documents)
including those documents set out in Schedule 4.1.4 (the "Security Agreements")
(together with the Facilities Agreement, the Ancillary Facility, any further
ancillary facility agreement, the Hedging Agreements and any other agreement in
connection with any of the foregoing, the "Finance Agreements"), which have been
listed for informational purposes only.

4.2     Discharge of Liabilities under Finance Agreements
At Closing, the Purchaser shall discharge all liabilities under the Finance
Agreements outstanding as of the Closing Date on behalf of the Target Company by
(re)paying all out-standing amounts (including accrued and unpaid interest as
well as any late fees, prepayment and all other charges) including, for the
avoidance of




--------------------------------------------------------------------------------




doubt any outstanding amounts under any ancillary facility under the Finance
Agreements (the aforementioned outstanding liabilities, the "Bank Repayment
Amount").
4.3     Notification of Bank Repayment Amount
The Bank Repayment Amount shall be notified by Seller 1 to the Purchaser no
later than three (3) Business Days prior to the Closing Date on the basis of (i)
the notice provided by the Finance Parties (or the agents or security agent on
their behalf) in connection with the Release Letter (as defined below) and (ii)
as notified to the Seller 1 by the respective counter-parties under the Hedging
Agreements. At Closing, the Purchaser shall (re)pay the Bank Repayment Amount as
set out in Clause 10, as calculated and notified by the relevant facility agent
and/or security agent and/or counter-parties under the Finance Agreements in
accordance with their terms.
5Purchase Prices
5.1     Share Purchase Prices
The total consideration for the sale of the Shares under this Agreement shall be
the balance of
(i)the agreed enterprise value of the Group Companies of EUR 210,000,000,
(ii)
minus the consolidated third-party net financial debt of the Group Companies as
of the Accounts Date of EUR 18,634,895,

(iii)
minus certain other financial deduction items of the Group Companies in the
total amount of EUR 1,533,382,

(iv)minus the sum of the Closing Intra-Group Payables Purchase Prices at Closing
and shall be allocated to the Sellers in accordance with the percentage of their
holding in the Target Company as set out in column D. of Schedule (A) against
the name of each Seller. The portions of the total consideration for the sale of
the Shares so allocated to each Seller shall be referred to herein as the “Share
Purchase Prices”.
5.2     Closing Intra-Group Payables Purchase Prices
The consideration for the sale of the Closing Intra-Group Payables under this
Agreement by Seller 1 and by Mr Rövekamp (together the “Closing Intra-Group
Payables Purchase Prices”) shall in either case be equal to the amount of the
respective Closing Intra-Group Payables.
5.3     Cash Compensation Payment
For the period from (and including) the Accounts Date until (and excluding) the
Closing Date, Purchaser shall pay a cash compensation of EUR 2,250 for each
calendar day (the "Cash Compensation Amount").
5.4     Due Date for Payment, Default Interest
5.4.1
The Share Purchase Prices and the Closing Intra-Group Payables Purchase Prices,
together with the Cash Compensation Amount (collectively also referred to as the
“Purchase Prices”) shall be due for payment at Closing.

5.4.2.
To the extent that the Purchase Prices are not paid when due, the outstanding
amounts shall bear interest at a rate of eight per cent (8 %) p.a. (calculated
on a 360 days-count basis) for the period from (and including) the due date
until and excluding the date of actual payment.





--------------------------------------------------------------------------------




5.5.     Escrow
On the Closing Date, the Sellers and the Purchaser shall enter into an escrow
agreement with the German notary public Dr. Marcus Emmer having its seat c/o
Freshfields Bruckhaus Deringer LLP, Bockenheimer Landstraße 44, 60322 Frankfurt,
Germany (“Trustee”), substantially in the form as attached hereto as
Schedule 5.5, (“Escrow Agreement”). The Sellers as a whole and the Purchaser
shall each bear 50 per cent of the costs for the escrow. The portion of the
costs for the escrow to be borne by the Sellers shall be allocated to Seller 1
and Seller 2 on a pro rata basis according to their shareholding percentage as
set out in Schedule A.
5.6     Value Added Tax
To the extent that the transactions contemplated in this Agreement are subject
to VAT, the Purchaser shall pay such VAT in addition to the Purchase Prices. VAT
on each of the Purchase Prices is due for payment as soon as the Purchaser has
received from the relevant Seller an invoice which complies with the provisions
of Secs. 14, 14a of the German VAT Code (Umsatzsteuergesetz) or a respective
other applicable foreign tax provision. The Parties jointly assume that the sale
and assignment of the Shares and sale and assignment of the Closing Intra-Group
Payables are exempt from VAT. The Sellers hereby irrevocably exclude their right
to opt for VAT pursuant to Sec. 9 of the German VAT Code or comparable
provisions of non-German law.
5.7     Impact of Payments on the Purchase Price
If any payment or other performance is made by any of the Sellers or Mr Rövekamp
to the Purchaser or by the Purchaser to any of the Sellers or Mr Rövekamp in
respect of any claim under or in connection with this Agreement, the payment or
in case of a non-financial performance its financial value shall be treated as a
correction of the consideration paid by the Purchaser to the relevant Seller or
Mr Rövekamp under this Agreement and such consideration shall be deemed to have
been reduced or increased, as the case may be, by the amount of such payment.
5.8     No Netting
The Purchaser shall not be entitled to
5.8.1
set-off any rights and claims it may have against a Seller or Mr Rövekamp
against any rights or claims which the relevant Seller or Mr Rövekamp may have
under or in connection with this Agreement or otherwise, or

5.8.2
refuse to perform any obligation it may have under or in connection with this
Agreement on the grounds that it has a right of retention
(Zurückbehaltungsrecht),

unless the underlying rights or claims of the Purchaser have been acknowledged
in writing by the relevant Seller Mr Rövekamp or have been confirmed by final
decision of a competent court (Gericht) or arbitration panel (Schiedsgericht).
6No Leakage
6.1     Sellers’ Warranties and Undertakings
Each of the Sellers, as an individual obligor,
6.1.1
guarantees by way of an independent promise of warranty (selbständiges
Garantieversprechen) pursuant to § 311 German Civil Code (BGB) that between the
Accounts Date and the date hereof no Leakage other than a Permitted Leakage has
occurred, and





--------------------------------------------------------------------------------




6.1.2
undertakes to procure that between the date hereof and Closing, unless otherwise
provided in this Agreement, no Leakage other than a Permitted Leakage will
occur.

6.2     Leakage, Permitted Leakage
6.2.1     “Leakage” shall mean
(i)
any payment of dividend or similar distribution including any compensation for
the redemption of shares,

(ii)
any sale, transfer or encumbrance of material assets save for security relating
to debt under Finance Agreements,

(iii)
any assumption of liabilities owed by Seller or any Seller-Related Person,

(iv)
any repayment of debt incurred by a Group Company vis-à-vis the relevant Seller
or any Seller-Related Person including the Closing Intra-Group Payables, the
granting of any guarantee by a Group Company vis-à-vis a Seller or any
Seller-Related Person,

(v)
any payment or commitment to pay any fees for, or costs of, the transactions
contemplated in this Agreement or granting or payment of any transaction bonus
or similar payment or benefit to any director/employee or consultant of any
Group Company in connection with the transactions contemplated in this Agreement
(for the avoidance of doubt, any payments contractually agreed upon prior to the
date of this Agreement under the consultancy agreement between the Target
Company and Mr Rövekamp dated 14/15 April 2015 (the “Rövekamp Agreement”) shall
not be affected by this Clause 6.2.1(v)),

(vi)
any waiver of claims,

(vii)
any equivalent transfer of value, or

(viii)
agreeing or committing to effect any of the matters referred to in 6.2.1(i) to
6.2.1(vii),

in each case made by a Group Company to the relevant Seller or any
Seller-Related Person, which is not permitted under this Agreement or fully
remedied by Closing and excluding any Tax which arises or is incurred in respect
of any of the actions envisaged in 6.2.1(i) to 6.2.1(vii).
6.2.2     “Permitted Leakage” shall mean
(i)     any payment or performance made at the written request or with the
written consent of the Purchaser,
(ii)
any payment or performance for which the relevant Group Company is fully and
adequately compensated before Closing, or

(iii)
any payment or performance which is specifically allowed by or which is required
under this Agreement

in each case including any Tax arising in connection with the relevant payment
or performance.
6.2.3
"Seller-Related Person" shall mean any Affiliate of a Seller, any director or
officer of Seller or any Affiliate, Mr Rövekamp, any relative (Angehörige within
the meaning of Section 15 of the German Fiscal Code (Abgabenordnung)) of any of
the afore-mentioned individual persons or any of their Affiliates.

6.3     Legal Consequences
In the event of the incorrectness of a warranty pursuant to Clause 6.1.1 or a
breach by any of the Sellers of an undertaking pursuant to Clause 6.1.2, the
Seller in breach of such warranty or undertaking, as an individual obligor,
shall remedy or procure full remediation of the respective Leakage as required
in respect of the nature of such Leakage, i.e., by way of




--------------------------------------------------------------------------------




(i)
repayment in the event the Leakage consist of a payment,

(ii)
restitution (Herausgabe) or, to the extent restitution cannot be effected,
compensation (Wertersatz) in the event the Leakage consists in a delivery of
assets,

(iii)
re-assumption of or, to the extent re-assumption cannot be effected,
indemnification from, the relevant liabilities in the event that the Leakage
consists in an assumption of liabilities,

(iv)
release of the relevant Group Companies from the commitments or similar
liabilities constituting the Leakage, or

(v)
otherwise.

7Conditions to Closing
7.2     Closing Conditions
The obligations of the Sellers, Mr Rövekamp and the Purchaser to perform the
actions at Closing pursuant to Clause 10.2 shall be subject to the following
condition precedent (aufschiebende Bedingungen) (the “Closing Conditions”):
The German Federal Cartel Office (Bundeskartellamt)
7.1.1
has notified the Sellers and the Purchaser, or any of them, in writing that it
will not prohibit the proposed acquisition of the Shares, either unconditionally
or subject to the fulfilment of certain conditions or obligations (Auflagen oder
Bedingungen) accepted or, pursuant to Clause 7.2.1, to be accepted by the
Purchaser, or

7.1.2
has failed to notify any of the Sellers or the Purchaser within one month after
filing of the proposed acquisition of the Shares in accordance with § 39 German
Act against Restraints on Competition (Gesetz gegen Wettbewerbsbeschränkungen -
GWB) that it has initiated a formal investigation, or

7.1.3
has failed to issue an order pursuant to § 40 para. 2 sentence 1 GWB within the
time periods required pursuant to § 40 para. 2 GWB.

7.2     Satisfaction of Closing Conditions
7.2.1
The Purchaser shall duly notify or pre-notify (as applicable) the competent
merger control authorities of the transactions contemplated in this Agreement on
its own behalf and on behalf of the Sellers no later than five Business Days
after the date of this Agreement unless applicable law or regulations require an
earlier notification. Such notification as well as all requests and enquiries
from the merger control authorities which relate to the satisfaction of the
Closing Condition shall be dealt with by the Purchaser in consultation with the
Sellers provided, however, that the contents of any such communication requires
prior written approval by the Sellers which shall not be unreasonably withheld.
The Sellers and the Purchaser shall promptly and closely co-operate in preparing
the notification and in any discussions or negotiations with the merger control
authorities and the Purchaser shall without undue delay (unverzüglich) submit
all necessary information required by the merger control authorities; in respect
of this obligation each Seller shall, in relation to information concerning the
respective Seller or its Affiliates, be obliged as an individual obligor. If the
merger control authorities are prepared to grant their approval only subject to
compliance with specific conditions or obligations imposed, the Purchaser shall
offer and accept the imposition of such conditions and obligations without any
adjustment of the Purchase Price.





--------------------------------------------------------------------------------




7.2.2.
The Purchaser shall (and shall cause its Affiliates to) refrain from taking any
action or omission (including entering into any transaction, agreement or other
arrangement) that might be expected to make it more difficult or onerous to
fulfil any of the Closing Conditions or to result in any delay in satisfying any
of the Closing Conditions.

7.2.3
The Purchaser shall give evidence to the Sellers and the Sellers, each as an
individual obligor, shall give evidence to the Purchaser of the satisfaction of
a Closing Condition or of the impossibility to satisfy such Closing Condition,
in each case without undue delay (unverzüglich) after becoming aware of the
same.

8Period until Closing
8.1    Ordinary Course of Business
The Sellers, each as an individual obligor, shall (i) refrain from voting in
favour of any shareholders resolutions by which the shareholders meeting of a
Group Company would agree to any action outside the ordinary course of business
of a Group Company and in particular any of the actions listed in Clause 8.1.2,
and (ii) instruct the managing directors (Geschäftsführer) of the Target Company
(a) to comply with this Clause 8.1 and (b) to instruct the managing directors of
the Group Companies to comply with this Clause 8.1, as the case may be, and, if
Sellers become aware (positive Kenntnis) of any non-compliance, interfere with
appropriate action, that between the date of this Agreement and Closing, unless
otherwise provided in this Agreement,
8.1.1.
each Group Company shall carry on its business as a going concern in the
ordinary course of business as carried on prior to the date of this Agreement,
and

8.1.2
without prejudice to the generality of Clause 8.1.1, none of the following
measures shall be carried out or resolved in relation to any Group Company
without the prior consent of the Purchaser, such consent to be delivered by way
of Notice and not to be unreasonably withheld or delayed,

(i)
amendment of the articles of association of a Group Company,

(ii)
execution or approval of any transformation (Umwandlung) in the meaning of the
German Reorganisation Act (Umwandlungsgesetz) or liquidation, dissolution or
wind-down of any Group Company,

(iii)
conclusion of any enterprise agreement (Unternehmensvertrag) or silent
partnership agreement,

(iv)
disposal or pledge of, or commitment to dispose of or pledge, shares in a Group
Company by way of divestiture or encumbrance,

(v)
creation or issuance of, or granting any option to subscribe for, any share
capital of a Group Company,

(vi)
acquisition of any share or other interest in any company or partnership,

(vii)
acquisition or disposal of, or commitment to acquire or dispose of pledge,
assignment or creation of security interests of/over any material asset
(excluding manufacturing materials) involving consideration, expenditure or
liabilities in excess of EUR 30,000 (exclusive of VAT) outside the course of
ordinary business,





--------------------------------------------------------------------------------




(viii)
entering into any guarantee, indemnity or other agreement to secure any
obligation of a third party or creation of any encumbrance over any material
assets excluding bank guarantees for customers, e.g. performance bonds, in the
ordinary course of business,

(ix)
waiver or settlement of any liability towards a Group Company in excess of EUR
100,000 in the individual case,

(x)
enter into any other loan or credit facility agreement (the “Loan Agreement”) in
excess of EUR 200,000 in the individual case or amending Finance Agreements (the
“Amendment Finance Agreement”) and thereby increasing the debt of the relevant
Group Company by more than EUR 200,000 in the individual case or a series of
Loan Agreements or Amendment Finance Agreements, as the case may be, with an
aggregate debt in excess of EUR 500,000 or an aggregate increase of the debt of
the Group by more than EUR 500,000,

(xi)
enter into any new real estate or facility lease agreement outside the ordinary
course of business,

(xii)
enter into, amend or terminate any employment agreement with an annual fixed
salary exceeding EUR 150,000 by any of the Group Companies, except for
terminations for cause (Kündigung aus wichtigem Grund) (for the avoidance of
doubt, this Clause 8.1.2(xii) shall not apply, if an employment agreement is
terminated by the employee),

(xiii)
entering into, or material amendments of, any collective bargaining agreement,

provided that prior to the Closing Date the Purchaser’s consent shall not be
required with respect to any of the actions listed in this Clause 8.1.2 to the
extent that such actions are
(i)
specifically allowed by or are required under this Agreement,

(ii)
the acquisition of the minority stake in SimonsVoss Security Technologies
Pte.Ltd.,

(iii)
in accordance with existing facility agreements,

(iv)
reflected in the Annual Budget,

(v)
required to prevent any losses or mitigate damage in a case of emergency or
comparably urgent situation provided that the Sellers shall use good faith
efforts to notify the Purchaser about such action prior to or in a timely manner
after such action, or

(vi)
required to comply with applicable law or regulation.

8.2     Release of Security
8.2.1
Seller 1 shall deliver to the Purchaser no later than two (2) Business Days
prior to the Closing Date a letter from or an agreement with the Finance Parties
and/or the security agent under the Finance Agreements releasing to the relevant
security provider at Closing, or, if and to the extent such release is legally
or technically not possible at Closing, as soon as it is legally and technically
possible thereafter, as the case may be, all security rights and guarantees
created or existing in favour of the Finance Parties (and/or in each case, the
security agent under the Facilities Agreement) under or in connection with the
Finance Agreements, subject only to payment of the Bank Repayment Amount to a
bank account of the Finance Parties (or the relevant agents or security agents
on behalf of the Finance Parties (such letter or agreement, the "Release
Letter")).

8.2.2
With regard to any security, guarantees or indemnities given by or binding upon
any of the Sellers or any of their Affiliates in respect of any liability of the
Group Companies (the “Sellers’ Security”) including





--------------------------------------------------------------------------------




the Sellers’ Security listed in Schedule 4.1.4, the Purchaser shall procure that
the Sellers are, subject to Clause 8.1.3, by Closing completely released from
any Sellers’ Security, and shall for this purpose, subject to Clause 8.1.3,
replace the Sellers’ Security prior to or at Closing, but in any event only
after having received the Release Letter. The Sellers shall give to the
Purchaser such assistance and information as the Purchaser may reasonably
request in writing to facilitate the Purchaser’s respective negotiations with
the beneficiaries of the respective Sellers’ Security.
8.2.3
To the extent that any of the Sellers and/or its Affiliates are by Closing not
released from the relevant Sellers’ Security in accordance with Clause 8.2.1,
the Purchaser

(i)
shall provide prior to or at Closing an unconditional bank guarantee for the
benefit of the Sellers issued by a Standard & Poor’s A or better rated bank of
international standing and payable upon first demand, substantially in the form
as attached as Schedule 8.2.3, in an aggregate amount equal to the aggregate
amount of the outstanding obligations secured by those of the Sellers’ Security,
listed in Schedule 4.1.4 from which the respective Seller and/or the relevant of
its Affiliates are not released by Closing, and shall provide that no such
outstanding obligation will be increased in a way that further liabilities of
the respective Seller and/or the relevant of its Affiliates result, and

(iii)
shall use its reasonable best endeavours to procure a release of the respective
Seller and/or the relevant of its Affiliates from such Sellers’ Security as soon
as reasonably practical after Closing.

8.2.4
Each Seller, as an individual obligor and only in relation to its own
liabilities and/or liabilities of its Affiliates, shall procure that the Group
Companies are by Closing completely released from any security, guarantees or
indemnities given by or binding upon any Group Company in respect of any
liability of the respective Seller and/or any of its Affiliates (all security,
guarantees and indemnities in respect of liabilities of all Sellers and/or their
Affiliates referred to as the “Group Companies’ Security”) including the Group
Companies’ Security under finance agreements listed in Schedule 4.1.4. Pending
such release, the respective Seller shall indemnify the Group Companies from any
amounts payable in respect of the Group Companies’ Security.

8.3     Obligation to inform
8.3.1
The Sellers, each as an individual obligor, shall (i) inform Purchaser without
undue delay in reasonable detail, if between the date of this Agreement and
Closing Sellers become aware of any Leakage, any breach of any of the
obligations provided for in Clause 8.1, or any event or fact, which would
constitute a Breach, if such event or fact had happened before signing of this
Agreement, and (ii) instruct the managing directors (Geschäftsführer) of the
Group Companies to comply with this Clause 8.3.1, or shall procure that the
managing directors of the Group Companies are so instructed, as the case may be,
provided that any breach of this Clause 8.3.1 shall only lead to a liability of
the Sellers if such breach was grossly negligent (grob fahrlässig) or wilful
(vorsätzlich).

8.3.2
The Purchaser shall inform the Sellers without undue delay and with reasonable
detail about any events or facts that could potentially have detrimental impact
on the Closing, provided that any breach of this Clause 8.3.2 shall only lead to
a liability of the Purchaser if such breach was grossly negligent (grob
fahrlässig) or wilful (vorsätzlich).





--------------------------------------------------------------------------------




9Right to Withdraw
9.1     Non-fulfilment of Closing Conditions
9.1.1
If the Closing Conditions are not satisfied within five months of the date of
this Agreement (the “Longstop Date”), the Sellers and the Purchaser may prior to
the fulfilment of the Closing Condition, withdraw from this Agreement
(Rücktritt) without prior notice (ohne Einhaltung einer Frist), whereby the
Purchaser’s right to withdraw from this Agreement shall be subject to (i) the
Purchaser providing documentary evidence to the Sellers that the Purchaser has
fully complied with its obligations under Clause 7.2.1 and (ii) the
non-fulfilment of the Closing Condition not being the result of the Purchaser’s
failure to accept, or comply with, conditions or obligations on which the merger
control authorities have made their approval of the acquisition of the Shares
contingent even if such acceptance would cause unreasonable commercial hardship
(wirtschaftliche Unzumutbarkeit) for the Purchaser.

9.1.2
The Sellers shall at any time be entitled to withdraw from this Agreement
without prior notice in the event that the Purchase Prices plus default interest
pursuant to Clause 5.4.2 are not or not fully paid within five Business Days
from the due date specified in Clause 5.4.1.

9.1.3
The Sellers shall at any time prior to Closing be entitled to withdraw from this
Agreement without prior notice in the event of a disposal of any claim of the
Purchaser arising from or in connection with this Agreement resulting from a
breach by the Purchaser of its obligations under Clause 17.8.

9.1.4
The right to withdraw may be exercised by the Purchaser by sending a Notice of
withdrawal to the Sellers and by the Sellers by sending a Notice of withdrawal
to the Purchaser. The Sellers’ right to withdraw may only be exercised jointly.

9.2    Consequences of Withdrawal
9.2.1
In the event of a withdrawal, the provisions set out in Clauses 1, 9.2.1, 9.2.2,
15, 16 and 17 shall continue to be effective. All other provisions and
obligations of the Parties shall cease to have effect.

9.2.2
In the event of a withdrawal pursuant to Clause 9.1.1 until Clause 9.1.3 the
Purchaser shall pay to each Seller such amount as is necessary to (i) put the
respective Seller in monetary terms in the same position such Seller would have
been in had this Agreement been duly consummated (positives Interesse) or, as
each Seller may request at its sole discretion, (ii) to compensate the
respective Seller for all costs and damages incurred by such Seller and its
Affiliates in result of relying on the consummation of this Agreement (negatives
Interesse); the amount so payable to the Sellers jointly shall in no event be
less than EUR 10,500,000 and shall be allocated to the Sellers in accordance
with the percentage of their holding in the Target Company as set out in column
(D) of Schedule (A).. The respective Seller remains free to prove higher
damages.

9.2.3
Any failure to exercise a right to withdraw from this Agreement shall under no
circumstances be deemed to constitute a waiver of any other right the Party
entitled to such withdrawal may have under or in connection with this Agreement.

10Closing
10.1    Closing Place and Date
Closing shall take place at the offices of Baker&McKenzie, Frankfurt am Main,
Germany, seven Business Days after the day on which the last Closing Condition
has been fulfilled. Closing may also take place at such other location, time or
date as may be agreed in writing between the Sellers and the Purchaser.




--------------------------------------------------------------------------------




10.2    Closing Actions
At Closing, the Sellers, Mr Rövekamp and the Purchaser shall take the following
actions (“Closing Actions”) simultaneously (Zug um Zug):
10.2.1    The Sellers and the Purchaser shall execute the Escrow Agreement.
10.2.2
The Purchaser shall pay the Purchase Prices to the Sellers and Mr Rövekamp in
accordance with Clause 5.4 minus an amount of EUR 1,500,000 (“Escrow Amount”).

10.2.3
The Purchaser shall pay the Escrow Amount to the account designated by the
Trustee pursuant to the Escrow Agreement.

10.2.4
The Purchaser shall pay the Bank Repayment Amount in accordance with and to the
bank accounts set out in the Release Letter.

10.2.5
The Seller shall deliver the Release Letter as set out in Clause 8.2.1.

10.2.6
The Purchaser shall deliver evidence of the release of the Sellers and their
Affiliates from their obligations under the Sellers’ Security in accordance with
Clause 8.2.1 and/or, to the extent this has not been done, a bank guarantee in
accordance with Clause 8.2.3.

10.2.7
Each of Seller 1 and Mr Rövekamp, as an individual obligor, shall deliver copies
of the declarations of consent by the relevant Group Companies to the
assignments and transfers in respect of the Closing Intra-Group Payables sold by
it under this Agreement as is provided in Clause 3.3.3.

10.2.8
The Sellers and the Purchaser shall execute the Transfer Agreement regarding the
Shares as specified in Clause 2.2.

10.2.9
The Purchaser, Seller 1 and Mr Rövekamp shall execute the transfer agreement
regarding the Closing Intra-Group Payables as specified in Clause 3.3.

10.2.10
By way of signing appropriate closing minutes, the Sellers, Mr Rövekamp and the
Purchaser shall confirm to each other that the Closing Conditions have been
fulfilled and the Closing Actions have been taken in accordance with this
Agreement. As a matter of precaution, the Sellers, Mr Rövekamp and the Purchaser
shall waive, to the extent legally permissible, the fulfilment of the Closing
Conditions in such minutes.

10.2.11
Sellers shall deliver evidence of the release of the Group Companies from any
Group Company Security as provided in Clause 8.2.4.

10.3     Sellers’ Right to Defer Closing Actions
If the Purchase Prices are not paid in full at Closing as provided in
Clause 10.2.1, the Sellers shall have the right to defer all or individual
Closing Actions by a period to be determined by the Sellers, such right to be
exercised by the Sellers jointly. If the Sellers exercise such right, the
Sellers’ right to withdraw pursuant to Clause 9.1.2 shall be suspended for the
period by which Closing is deferred.
11Warranties
The Sellers guarantee by way of an independent promise of warranty
(selbständiges Garantieversprechen) pursuant to § 311 German Civil Code (BGB),
and exclusively with the remedies pursuant to Clause 12 which form an integral
part and define the scope of this promise of warranty, that the statements set
forth in this Clause 11 (the “Sellers’ Warranties”) are true and correct as of
the date of this Agreement or as of such other date as is expressly stated in
the respective Seller’s Warranty. The Sellers’ Warranties pursuant to
Clauses 11.1,




--------------------------------------------------------------------------------




11.2.1, 11.2.2, 11.2.3 and 11.5 are given by each Seller as an individual
obligor and only in relation to itself and to those of the Shares and, if
applicable, of the Closing Intra-Group Payables sold by it under this Agreement.
Mr Rövekamp guarantees by way of an independent promise of warranty
(selbständiges Garantieversprechen) pursuant to § 311 German Civil Code (BGB),
and exclusively with the remedies pursuant to Clause 12 (which shall apply to
mutatis mutandis to Mr Rövekamp) which form an integral part and define the
scope of this promise of warranty, that the statements set forth in Clauses 11.1
and 11.5 (the “Rövekamp Warranties”) are true and correct as of the date of this
Agreement. The Rövekamp Warranties are given by Mr Rövekamp as an individual
obligor and only in relation to himself and to those of the Closing Intra-Group
Payables sold by him under this Agreement.
11.1     Sellers’ Capacity
Each Seller is a duly existing company or partnership and each Seller and Mr
Rövekamp is entitled to enter into the transactions contemplated by this
Agreement. Each Seller has the the capacity and authority to enter into this
Agreement, sell and transfer to the Purchaser the Shares as sold hereunder and
to perform all of the other undertakings under this Agreement. No court order to
open insolvency proceedings over the assets of a Seller has been served on such
Seller as of the Signing Date. To Sellers' Knowledge, (i) no request for the
opening of such proceedings has been filed, and (ii) no circumstances exist
which would require a Seller to apply for the opening of such proceedings.
As of the Signing Date there is (i) no lawsuit pending or threatened in writing
against any Seller, and (ii) to the Sellers’ Knowledge, no action, suit,
investigation or proceeding pending or threatened in writing, each of item (i)
or (ii) affecting a Seller, which in any manner seeks to prevent, enjoin or
delay the Closing, other than, for the avoidance of doubt, the merger control
proceedings referred to in Clause 7.1.




--------------------------------------------------------------------------------




11.2    Legal Situation of the Shares
11.2.1     As at Closing, each Seller is the sole owner of the Shares sold by it
under this Agreement.
11.2.2
As at Closing, the Shares are free of encumbrances and other third party rights,
including expectancy rights, or pending transfers or other dispositions
(Verfügungen), and not subject to any restrictions in respect of the sale or
assignment pursuant to Clause 2, except as set forth in this Agreement.

11.2.3
As at Closing, the Shares are fully paid in and free of additional payment
obligations (Nachschusspflichten).

11.2.4
As at Closing, except for security granted to the Finance Parties no third party
has any right in or to any shares in the Target Company.

11.3    Corporate Status of the Target Company
11.3.1
The statements in Recital (A) in respect of the Target Company are accurate.

11.3.2
As of Closing, no insolvency proceedings have been commenced or, to Sellers’
Knowledge, as at the date of the signing of this Agreement applied for in
respect of the Target Company and the Target Company is, to Sellers’ Knowledge,
not unable to pay its due debts (zahlungsunfähig), and, to Sellers' Knowledge,
there are no circumstances which would require the institution of insolvency
proceedings in respect of the Target Company. The Target Company has not been
dissolved (aufgelöst).

11.3.3
As at Closing, the Target Company has not entered into any enterprise agreements
within the meaning of §§ 291 and 292 of the Stock Corporation Act (AktG) under
which the Target Company is obliged to transfer its profits (or parts thereof)
or to subordinate its management (or parts thereof) to a third party.

11.3.4
Except for its shares in the Subsidiaries, the Target Company does neither
directly nor indirectly hold any shares, partnership interest or equivalent
participation in any entity which exceeds five per cent of the total shares or
interest in such entity.

11.4    Corporate Status of the Subsidiaries
11.4.1
As at Closing, the information in Schedule (B) regarding the Target Company’s
direct or indirect ownership of the shares in the Subsidiaries is complete and
accurate except for measures specifically allowed under this Agreement or
approved by the Purchaser.

11.4.2
As at Closing, except as disclosed in Schedule 11.4.2, the shares in the
Subsidiaries which are directly or indirectly owned by the Target Company are
free of encumbrances and other rights of third parties or pending transfers or
other dispositions other than a Group Company.

11.4.3
As at Closing, no insolvency proceedings have been commenced or, to Sellers’
Knowledge, as at the date of the signing of this Agreement, applied for in
respect of a Subsidiary and, to Sellers’ Knowledge, no Subsidiary is unable to
pay its due debts (zahlungsunfähig). To Sellers’ Knowledge, no Subsidiary has
been dissolved (aufgelöst).

11.4.4
As at Closing, no Subsidiary has entered into any enterprise agreements within
the meaning of §§ 291 and 292 of the Stock Corporation Act (AktG) under which
such Subsidiary is obliged to transfer its profits (or parts thereof) or to
subordinate its management (or parts thereof) to a third party other than a
Group Company.

11.5    Closing Intra-Group Payables
As at Closing, the Closing Intra-Group Payables and the Rövekamp Agreement will
be the sole financial entitlements of Sellers and Mr Rövekamp against the Group
Companies and are exclusively owned by Seller 1 or Mr Rövekamp as shown in
Schedule 3.1 and are free of encumbrances and other third party rights or




--------------------------------------------------------------------------------




pending transfers or other dispositions. The Sellers and Mr Rövekamp do not
assume any liability with respect to the recoverability (Werthaltigkeit) of the
Closing Intra-Group Payables or of any claims in connection with the Closing
Intra-Group Payables including claims for the payment of interest thereon.
11.6    Annual Accounts
11.6.1    The Sellers have delivered to the Purchaser
(i)
in respect of each Group Company, the audited individual annual accounts
(respectively regarding SimonsVoss Technologies Ltd, Hong Kong and SimonsVoss
Technologies BV, The Netherlands the unaudited individual accounts) including
the audit reports for the financial year ending on the Accounts Date, and

(ii)
in respect of the Group, the audited consolidated annual accounts including the
audit reports for the financial year ending on the Accounts Date (the annual
accounts specified in (i) and (ii) collectively the “Annual Accounts”).

11.6.2
The Annual Accounts have been set up with the diligence of a prudent business
person (Sorgfalt eines ordentlichen Kaufmanns) in accordance with applicable
accounting principles generally accepted in the respective jurisdiction they
have been prepared for. The foregoing accounting principles were applied
unchanged and consistently as in previous years unless otherwise required by
such accounting principles or disclosed or noted in the Annual Accounts. The
annual accounts of the Target Company for the financial year ending on the
Accounts Date provide in all respects a true and fair view of the assets and
liabilities, the financial conditions and earnings position of the Target
Company taking into account the principles of proper accounting in compliance
with German GAAP (der Jahresabschluss vermittelt unter Beachtung der Grundsätze
ordnungsgemäßer Buchführung gemäß HGB im Wesentlichen ein den tatsächlichen
Verhältnissen entsprechendes Bild der Vermögens-, Finanz- und Ertragslage der
Gesellschaft).

11.7    Ordinary Course of Business
Between the Accounts Date and the date of this Agreement each Group Company has
carried on its business as a going concern in the ordinary course of business.
118.    Fixed Assets
Except as disclosed in Schedule 11.8, the Group Companies have title to, and/or
lawful possession (rechtmäßiger Besitz) of, all fixed assets (Anlagevermögen)
(other than the shares in the Subsidiaries in respect of which solely the
Sellers’ Warranties in Clause 11.2 shall apply, the Owned Real Property in
respect of which solely the Sellers’ Warranties in Clause 11.9 shall apply and
the Intellectual Property in respect of which solely the Sellers’ Warranties in
Clause 11.11 shall apply) which are material to the Business and either included
in the audited individual annual accounts of the Group Companies as per the
Accounts Date or acquired by the Group Companies since the Accounts Date except
for such assets which have been disposed of in the ordinary course of business.
Fixed assets shall be considered material to the Business only if any impediment
to, or impossibility of, its use by the Group Companies would have a material
adverse effect on the Business of the Group taken as a whole.




--------------------------------------------------------------------------------




11.9    Owned Real Property
11.9.1
Schedule 11.9.1 contains a list of all real property (Grundstücke), rights
equivalent to real property (grundstücksgleiche Rechte) and buildings owned by
the Group Companies and material to the Business (the “Owned Real Property”).
Real property, rights equivalent to real property or buildings shall be
considered material to the Business only if any impediment to, or impossibility
of, its use by the relevant Group Company would have an adverse material effect
on the Business of such Group Company.

11.9.2
The Group Companies have title to and possession of the Owned Real Property and
have not agreed to dispose of the Owned Real Property.

11.9.3
Except as set forth in Schedule 11.9.1, (i) the Owned Real Property is not
subject to any land charges, easements or equivalent encumbrances in favour of
third parties (other than statutory pre-emption rights or similar restrictions)
which are not registered in the land register or hereditary building rights
register and (ii) no Group Company has agreed to concede such encumbrances.

11.10    Leased Real Property
11.10.1
Schedule 11.10.1 contains a list of all real property (Grundstücke) and
buildings used, but not owned, by the Group Companies and material to the
Business (the “Leased Real Property”). Real property or buildings shall be
considered material to the Business only if any impediment to, or impossibility
of, its use by the relevant Group Company would have an adverse material effect
on the Business of such Group Company.

11.10.2
To Sellers’ Knowledge (i) the Group Companies have concluded valid lease
agreements in relation to the Leased Real Property, and (ii) the Group Companies
are not in breach of material obligations under such lease agreements which
would entitle the landlord to terminate the relevant lease for cause (aus
wichtigem Grund).

11.11    Intellectual Property
11.11.1
Schedule 11.11.1-1 contains in all material aspects an accurate and a complete
list of all patents, trademarks, utility patents, design patents, trade names,
domain names and equivalent intellectual property rights (gewerbliche
Schutzrechte), including applications to the foregoing ("Intellectual Property
Rights"), which are owned by the Group Companies, provided that the
representation of accuracy is qualified by Sellers’ Knowledge except for (i)
nature and description of relevant intellectual property right, (ii) owner,
(iii) countries in which the respective intellectual property right is
registered, (iv) classes for which the respective intellectual property right is
protected, (collectively the “Owned Intellectual Property Rights”) indicating
the Group Company or Group Companies by which the respective Material
Intellectual Property Right is owned and, to the extent applicable, the
countries and classifications for which the respective Owned Intellectual
Property Right enjoys protection. Except as disclosed in Schedule 11.11.1-2, the
Target Company is the unrestricted legal and beneficial owner of the respective
Owned Intellectual Property Rights and no Owned Intellectual Property Right is
(i) encumbered with any rights or licenses of any third party, including any of
Sellers, Sellers’ Affiliates but except for any encumbrance under the Finance
Agreements and any non-exclusive license for the use (but, for the avoidance of
doubt, not for the manufacturing) of products to customers granted in the
ordinary course of business or (ii) subject to any non-registered or otherwise
pending transfer





--------------------------------------------------------------------------------




or other disposition or any sale, contribution or other contractual arrangement
creating an obligation to transfer or to create, change or abolish any
encumbrances.
11.11.2
To Sellers’ Knowledge the Group Companies have properly maintained and are
continuing until the Closing to properly maintain the Owned Intellectual
Property Rights, in particular in relation to applications in a timely manner
for renewals and the payment when due of all registration and renewal fees as
well as all annuities.

11.11.3
To Sellers’ Knowledge all agreements providing for a license to a Group Company
of any rights to use any Intellectual Property Right not being an Owned
Intellectual Property Right (the “Licensed Intellectual Property Right”) are in
full force and effect and enforceable against the licensor in accordance with
their terms.

11.11.4
To Sellers’ Knowledge no Intellectual Property Rights other than the Owned
Intellectual Property Rights and the Licensed Intellectual Property Rights are
currently used by or necessary for any Group Company to conduct its Business as
currently conducted.

11.11.5
Except as disclosed in Schedule 11.11.5,

(i)
the Owned Intellectual Property Rights are not subject to any pending
proceedings for opposition, cancellation or revocation;

(ii)
there are no restrictions that would prevent any Group Company from the use of
the Owned Intellectual Property Rights and the Licensed Intellectual Property
Rights as required for continuing the Business in substantially the same manner
as at the date of this Agreement except, to the extent that a Licensed
Intellectual Property Right is used on the basis of a license or similar
agreement, if such license or similar agreement (a) is concluded for a fixed
term and such term expires, or (b) is terminable for the contractual partner of
the relevant Group Company in accordance with its terms,

(iii)
no Group Company is, and there is no pending or, to Sellers’ Knowledge,
threatened litigation by any third party on the grounds that a Group Company is,
infringing any Intellectual Property Right of a third party;

(iv)
to Sellers’ Knowledge each Group Company has duly complied with, to the extent
required by law, contract or otherwise, the provisions of the German Act on
Employee Inventions (Arbeitnehmererfindungsgesetz, "ArbEG") or similar foreign
law or has achieved a commercially equal result in whatsoever form. To Sellers’
Knowledge all Group Entities have claimed the rights in any invention of current
or former employees in accordance with the ArbEG and have paid all remuneration
to persons entitled to any compensation under the ArbEG, or a foreign equivalent
or agreements entered into under such Act up to and including the Closing Date
or have achieved a commercially equal result in whatsoever form.

11.12    Material Agreements
11.12.1
Except as disclosed in Schedule 11.12.1, no Group Company is bound by any of the
following types of agreements which have not yet been completely fulfilled
(“Material Agreements”):

(i)
joint venture, consortium, partnership or equivalent co-operation agreements
with third parties;

(ii)
agreements in respect of the acquisition or disposal of shares or participations
in other entities (including other Group Companies) or businesses other than
relating to an investment of five per cent or less of the total shares or
interest in such other enterprise;





--------------------------------------------------------------------------------




(iii)
agreements in respect of the acquisition or disposal of real estate
(Grundstücke), rights equivalent to real estate (grundstücksgleiche Rechte) or
buildings;

(iv)
guarantees (Garantien), suretyships (Bürgschaften), comfort letters
(Patronatserklärungen) or equivalent securities for obligations of any third
party other than a Group Company which could result in a liability of one or
more Group Companies in excess of EUR 150,000 in total;

(v)
other long term agreements (excluding purchase orders) with a consideration of
more than EUR 50,000 (exclusive of VAT) per year which are material to the
Business and which cannot be terminated by either party with a notice period of
twelve months or less except for cause (wichtiger Grund); or

(vi)
agreements restricting the Business as a whole materially to conduct business
activities.

11.12.2
Except as disclosed in Schedule 11.12.1, (i) all Material Agreements are in full
force and effect, (ii) no notice of termination has been (a) served, or (b)
threatened in relation to a Material Agreement, (iii), to Sellers’ Knowledge,
the relevant Group Company is not in breach of any material obligation under a
Material Agreement which would entitle the other party to terminate the relevant
Material Agreement for cause (wichtiger Grund) and (iv), to Sellers’ Knowledge,
the execution or consummation of this Agreement will not entitle the respective
other party to terminate a Material Agreement within twelve months from the date
of this Agreement.

11.13    Employees
11.13.1
Schedule 11.13.1 contains a list of all employees who, to Sellers’ Knowledge,
are (i) currently appointed managing directors or board members of a Group
Company or (ii) have a fixed annual gross salary in excess of EUR 100,000,
(“Senior Employees”).

11.13.2
No Senior Employee has given or received notice of termination of his/her
employment or has entered into a termination agreement with a Group Company or
has made or received an offer to enter into a termination agreement.

11.13.3
The list enclosed as Schedule 11.13.3 contains all material collective
bargaining agreements (Tarifverträge), company bargaining agreements
(Firmentarifverträge), shop agreements (Betriebsvereinbarungen) and social plans
(Sozialpläne) applicable to the Group Companies or any of them which contain
more than merely a repetition of statutory law. No Group Company has a works
council, and the Target Company is not a member of an employer's association
(Arbeitgeberverband).

11.13.4
Except as disclosed in Schedule 11.13.4, no Group Company operates any employer
financed workplace pension scheme or other retirement benefit scheme under which
the relevant Group Company is or may become obliged to provide retirement
benefits to all or a group of its current or past employees, directors or
dependants thereof. To Sellers' Knowledge, no Group Company has any liability to
any actual or former employees under any such scheme.

11.13.5
To Sellers’ Knowledge, the Group Companies are in all material respects in
compliance with their obligations towards their employees.

11.14    Litigation
None of the Group Companies is involved as plaintiff or defendant in any pending
court or administrative proceedings, including arbitration proceedings, having a
litigation value (Streitwert) in excess of EUR 100,000 in the individual case
and, to Seller's Knowledge, no such proceedings have been threatened.




--------------------------------------------------------------------------------




11.15    Environmental
11.15.1
(i) The Group Companies hold in full force and effect all Environmental Permits
material to the Business and (ii) to Sellers’ Knowledge, there are no events or
circumstances which will lead to a revocation, suspension or limitation, in
whole or in part, of any such material Environmental Permit.

11.15.2
To Sellers’ Knowledge, there is no contamination, pollution or presence of
hazardous materials on any Owned Real Property that would result in an
obligation of a Group Company to conduct any clean-up or remediation measures,
safekeeping measures, protection measures or measures against immediately
threatening dangers to life or health (Sanierungsmaßnahmen, Sicherungsmaßnahmen,
Schutzmaßnahmen oder Maßnahmen zur Abwehr von unmittelbar drohenden Gefahren für
Leben oder Gesundheit).

11.16    Compliance with Laws
Except as disclosed in Schedule 11.16, to Sellers’ Knowledge, each Group Company
is in material compliance with (i) all material laws, as well as any laws
relating to anti-bribery, money laundering or corrupt practices applicable in
any jurisdiction in which the Group Companies conduct the Business and (ii) any
applicable export, embargo and sanctions laws and regulations. To Sellers’
Knowledge, no written notice (which has not been resolved or formally withdrawn)
has been received by any Group Company or Seller from any governmental authority
or third party alleging that any Group Company is not in material compliance
with any law or regulation applicable to the Business.
11.17    Insurance
Except as disclosed in Schedule 11.17, to Sellers’ Knowledge, the Group
Companies are appropriately insured against all relevant risks, against and for
such amounts for which a prudent businessman, who is active in the same sector
as the Group Companies, would usually be insured, including, but without
limitation, business interruption and product liability insurance. To Sellers’
Knowledge, the relevant insurance agreements are in full force and effect, have
not been terminated or threatened to be terminated and will remain in force
irrespective of the consummation of the transactions contemplated by this
Agreement.
11.18    Products
To Sellers’ Knowledge, all products and services currently designed,
manufactured, sold or distributed are in compliance with all material applicable
regulations, safety standards, technical norms applicable in the countries that
are directly supplied by the Group Companies.
11.19    Conduct of Business
Except as set forth in Schedule 11.19, from the Accounts Date until the date
hereof, no Group Company has performed any of the measures listed in Clauses
8.1.1 and 8.1.2, in each case unless provided for, permitted or disclosed
elsewhere in this Agreement.
12Legal Consequences
12.1    Exhaustive Provisions
Subject to mandatory law, in particular § 123 or § 276 para. 3 of the German
Civil Code (BGB), and except as otherwise expressly provided in this Agreement,




--------------------------------------------------------------------------------




(i)
the Sellers’ Warranties and the Rövekamp Warranties are exhaustive and no
further warranties shall be deemed to be given by the Sellers or Mr Rövekamp,
and

(ii)
other than for any claims of the Purchaser under Clauses 6, 8.1 and 13.2 and in
relation to primary obligations (Primärleistungspflichten) under this Agreement,
the provisions set forth in this Clause 12 shall apply instead and to the
exclusion of any and all remedies that would otherwise be available to the
Purchaser under the law (a) in the event of any of the Sellers’ Warranties or
Rövekamp Warranties being incorrect, or (b) in the event of any other obligation
of the Sellers or Mr Rövekamp arising from or relating to this Agreement being
breached (collectively a “Breach”), and

(iii)
any further liability of the Sellers, Mr Rövekamp and of the Sellers’
representatives, agents and/or advisors and any differing or further rights or
claims of the Purchaser other than explicitly provided for in this Agreement,
irrespective of their nature or legal basis, including, without limitation, any
right to rescind (anfechten) or to withdraw from (zurücktreten) this Agreement,
to claim remediation (Nacherfüllung), to reduce the Purchase Prices (mindern)
and/or to claim damages (Schadensersatz) or reimbursement of futile expenditure
(Ersatz vergeblicher Aufwendungen) are hereby expressly excluded and waived, in
particular, without limitation, any rights and claims arising from or in
connection with (a) defects in quality or title (Sach- oder Rechtsmängel), (b)
incorrectness of any of the Sellers’ Warranties or Rövekamp Warranties or other
guarantees, warranties, indemnities or similar undertakings, (c) breach of any
contractual or pre-contractual obligation, (d) tort, (e) interference with the
contractual basis (Störung der Geschäftsgrundlage), or (f) any other basis.

12.2    Sellers’ Knowledge
Where a Sellers’ Warranty is restricted to “Sellers’ Knowledge”, Sellers’
Knowledge shall mean the actual positive knowledge of any Seller or of the
individuals set out against each of the Sellers’ names in Schedule 12.2.
12.3    Sellers’ Liability
12.3.1
For a period of three months after having been duly notified in accordance with
Clauses 12.7.1 and 12.7.2 of one or several Notified Claims exceeding (or
pursuant to this Agreement exempted from) the thresholds defined in
Clause 12.5.1 the Sellers or, as the case may be, the relevant Sellers shall be
given the opportunity to factually remedy (restitution in kind;
Naturalrestitution) the relevant Breach or Breaches.

12.3.2
The Sellers shall at any time prior to the expiry of the period pursuant to
Clause 12.3.1 be entitled to factually remedy a Breach in respect of which the
Sellers have received notice of a Notified Claim, irrespective of whether or not
the thresholds defined in Clause 12.5.1 are applicable and exceeded.

12.3.3
If and to the extent that within the period pursuant to Clause 12.3.1, factual
remediation of a Breach is not achieved or impossible or finally refused
(ernsthaft und endgültig verweigert) by a Seller, the respective person(s)
shall, subject to the limitations set forth in this Agreement, be obliged to
compensate the Purchaser or, upon the Purchaser’s written Notice the relevant
Group Company, by way of monetary damages (Schadensersatz in Geld) in an amount
equal to the actual loss (Schaden) suffered by the Purchaser as result of the
relevant Breach; the obligations of the Sellers to compensate the Purchaser for
losses shall not include any (i) indirect damages, (ii) consequential losses, in
particular without limitation lost profit or revenue or lost opportunities, in
each case to the extent that the indirect





--------------------------------------------------------------------------------




damage, consequential losses or lost profit, revenue or opportunity exceeds the
reasonably foreseeable losses covered by the purpose of the breached obligation
of Sellers (den angemessenerweise vorhersehbaren und vom Schutzzweck der
verletzten vertraglichen Verpflichtung umfassten Schaden übersteigen), (iii)
frustrated expenses (vergebliche Aufwendungen) within the meaning of § 284
German Civil Code (BGB) or (iv) internal costs. Any liability due to a
recalculation (Neuberechnung) of the Purchase Prices upon a Breach is explicitly
excluded.
12.4    Limitations on Sellers’ Liability
12.4.1    Changes in Legislation
The Sellers shall not be liable under or in connection with this Agreement to
the extent that such liability would not have occurred but for the passing of,
or change in, any law, statute, ordinance, rule, regulation, or administrative
practice of any governmental or regulatory body (including any changes in
case-law except for singular rulings of instance courts (Instanzgerichte) and
increase in the rates of Taxes) after the date of this Agreement.
12.4.2
Changes Attributable to the Purchaser

The Sellers shall not be liable under or in connection with this Agreement in
respect of any damage or loss resulting from, or increased by,
(i)
any voluntary act or omission of the Purchaser or any of the Purchaser’s
Affiliates (including, after Closing, the Group Companies), or their respective
directors, officers, employees, agents or other representatives, after the date
of this Agreement including any changes in the accounting methods or principles
(unless required by applicable generally accepted accounting principles as of
the date of this Agreement), in each case in breach of Purchaser’s obligations
under this Agreement, or

(ii)
any act or omission agreed in, and in compliance with, this Agreement or
otherwise explicitly requested or approved by the Purchaser.

12.4.3
Non-Compliance by Purchaser

(i)
The Sellers shall not be liable under or in connection with this Agreement in
respect of a claim in relation to which the Purchaser does not fully comply with
its obligations under Clause 12.7 and for with its statutory obligations to
mitigate damages under Section 254 German Civil Code (BGB) and such
non-compliance has caused or increased the Sellers' liability under this
Agreement.

(ii)
The Sellers shall not be liable under or in connection with this Agreement in
the event of a valid disposal of any claim of the Purchaser arising from or in
connection with this Agreement resulting from a breach by the Purchaser of its
obligations under Clause 17.8.

12.4.4    Purchaser’s Knowledge
The Sellers shall not be liable under or in connection with this Agreement in
respect of a claim if the Purchaser, any of the Purchaser’s direct or indirect
shareholders, or any director, officer, employee, agent, advisor or other
representative of the Purchaser or of any of the Purchaser’s direct or indirect




--------------------------------------------------------------------------------




shareholders who has been involved in the negotiation or preparation of this
Agreement (including without limitation the due diligence performed in relation
to the Group and its Business), has on the date of this Agreement knowledge of
the underlying facts constituting a Breach. In particular without limitation,
the following facts shall be deemed known by the Purchaser on the date of this
Agreement:
(i)    all matters disclosed, contained or referred to in this Agreement;
(ii)
all matters Fairly Disclosed in the documents which have been made accessible to
the Purchaser and any members of corporate bodies or any employees, advisors
and/or any other representatives of the Purchaser during the period commencing
on 12 June 2015 and ending on 23 June 2015, 3:00 am CET through a virtual data
room operated by Merrill DataSite (the “Data Room”) for purposes of conducting a
due diligence of the Group; for identification purposes these documents have
been stored on an electronic data storage medium and handed over to the acting
notary to be taken into custody until the expiry of the limitation periods
pursuant to this Agreement pursuant to the terms and conditions set out in
Schedule 12.4.4(ii);

(iii)
all matters Fairly Disclosed in the documents which have been made accessible to
the Purchaser and any members of corporate bodies or any employees, advisors
and/or any other representative of the Purchaser during the period commencing on
23 June 2015, 3:01 am CET until 24 June 2015, 7 pm CET via emails for purposes
of conducting a due diligence of the Group; for identification purposes these
documents have been stored on an electronic data storage medium and handed over
to the acting notary to be taken into custody until the expiry of the limitation
periods pursuant to this Agreement pursuant to the terms and conditions set out
in Schedule 12.4.4(ii);

(iv)
all answers provided in the Q&A process during the period set out under Clause
12.4.4(ii);

(v)
all information which is available in governmental records open to the public
worldwide on the date of this Agreement including, without limitation, all
matters contained or referred to (a) on the public files of the Group Companies
at commercial registers, or (b) on public files at intellectual property
registries or (c) on any website of the Group Companies;

(vi)
all matters disclosed, provided for or noted (to the extent of such provision or
note) in the Annual Accounts;

(vii)
all matters Fairly Disclosed, contained or referred to in the Management
Presentation, the Tax Fact Book and the Financial Fact Book prepared for the
purpose of the acquisition contemplated by this Agreement;

(viii)
all matters Fairly Disclosed to the Purchaser, its direct or indirect
shareholders, any of its or their directors, employees or agents or any of its
or their advisers or other representatives at the presentations by and meetings
with management of the Target Company on 24 September 2014 (meeting at security
trade fair), 4/5 May 2015 management presentation and expert sessions), 19 May
2015 (visit Osterfeld plant), 2 June 2015 (visit Osterfeld plant), 17 June 2015
(visit Osterfeld plant), 16 June 2015 (visit offices Unterföhring), 16 June 2015
(visit Unterföhring EHS, HR), 17 June 2015 (meeting in France), 18 June 2015
(visit offices





--------------------------------------------------------------------------------




Unterföhring), 18 June 2015 (meeting in UK, IFSEC), 8 July 2014 (visit office
Unterföhring); and
(ix)
all matters otherwise Fairly Disclosed in writing by or on behalf of the
Sellers, or their representatives or advisers, to the Purchaser, its direct or
indirect shareholders, any of its or their directors, employees or agents or any
of its or their advisers or other representatives in connection with the
transactions contemplated in this Agreement.

"Fairly Disclosed" shall mean the disclosure of facts or circumstances in a
manner to allow a diligent buyer of the Group being an industrial purchaser with
experience in the line of the business of the Group to reasonably assess the
nature and significance of the relevant matter.
12.4.5
Purchaser’s Rights to Recover

The Sellers shall not be liable under or in connection with this Agreement in
respect of any claim to the extent that
(i)
the damage giving rise to such claim (a) is covered by an insurance of any Group
Company, the Purchaser or any of the Purchaser’s Affiliates on the basis of the
respective insurance terms, or (b) would have been covered by an insurance of
any Group Company if the insurance cover of the Group existing at Closing had
been continued in the same scope as prior to Closing, or

(ii)
either (a) the damage giving rise to such claim is recovered from a third party
or (b) the Purchaser or a Group Company has a claim for compensation of, or
indemnification from, the damage against a third party, and such claim - which
must not be limited by any permanent defence (dauerhafte Einrede oder
Einwendung) - has not been validly assigned to the Sellers against (Zug um Zug)
payment of the relevant monetary damages by the Sellers to Purchaser.

12.4.6    Offsetting Benefits
The Sellers shall not be liable under or in connection with this Agreement in
respect of any claim to the extent of any existing or reasonably certain and
quantifiable future offsetting benefits, savings or other quantifiable financial
advantages accruing or attributable to the Purchaser or a Group Company on
account of the matters or circumstances giving rise to such claim, including any
Tax Benefits.
12.4.7
Inclusion in the Annual Accounts

The Sellers shall not be liable under or in connection with this Agreement in
respect of any claim to the extent that the matter giving rise to such claim has
been taken into account in the Annual Accounts by way of a specific liability,
reserve or accrual.
12.4.8
Ne bis in idem

The Purchaser shall not be entitled to recover from the Sellers more than once
in respect of the same damage suffered. In particular, without limitation, the
foregoing shall apply where one and the same set of facts (Sachverhalt)
qualifies under more than one provision entitling the Purchaser to a claim or
remedy under or in connection with this Agreement. In this case, only the more
specific provision shall apply.




--------------------------------------------------------------------------------




12.4.9
Overstatements/Understatements

If and to the extent that
(i)
the amount of any allowance, provision or reserve (including any allowance,
provision or reserve taken into account in calculating the net value of an
asset) made in the Annual Accounts or otherwise taken into account or reflected
therein is found to be in excess of, or unnecessary in respect of, the matter
for which such allowance, provision or reserve was made,

(ii)
any sum is received by any Group Company in respect of any asset which has
previously been written off as irrecoverable in the Annual Accounts, or

(iii)
the value of any asset in the Annual Accounts is understated or any liability in
the Annual Accounts is overstated,

the amount of such excess, unnecessary allowance, provision or reserve, receipt,
understatement or overstatement shall be credited against and applied in
relieving the Sellers from any liability they would otherwise incur in respect
of any claim under or in connection with this Agreement to which the excess,
unnecessary allowance, provision or reserve, receipt, understatement or
overstatement specifically relates. Each Seller shall be entitled such credit
pro rata in proportion to its total shareholding in the Target Company as set
out in column D. of Schedule (A).
12.5    De minimis, Basket, Cap
12.5.1
Claims against the Sellers under or in connection with this Agreement can only
be made if

(i)    the relevant single claim exceeds an amount of EUR 25,000, and
(ii)    the aggregate amount of all such claims exceeds an amount of
EUR 250,000.
If the threshold pursuant to Clause  12.5.1(i) is exceeded, the entire amount
shall be taken into account. If the threshold pursuant to Clause 12.5.1(ii) is
exceeded, only the exceeding amount shall be taken into account; if the
threshold pursuant to Clause 12.5.1(ii) is exceeded, the amount of EUR 250,000
shall be allocated to each of the Sellers as a deduction amount at the
discretion of Seller 1. The limitation of liability pursuant to Clause
12.5.1(ii) does not apply to Clause 11.19.
12.5.2
The Sellers’ liability under this Agreement shall be limited to an aggregate
maximum amount of EUR 2,100,000 allocated to the respective Seller in accordance
with the percentage of their holding in the Target Company set out in column D.
of Schedule (A). Such liability cap and Clause 12.5.1 shall not apply to
Breaches of Clauses 2, 3.2, 3.3, 6, 8.1 or 11.2 provided, however, that the
overall liability of each Seller under this Agreement shall be limited to an
aggregate maximum amount corresponding to 100 % of the Purchase Prices allocated
to the respective Seller in accordance with the percentage of their holding in
the Target Company set out in column D. of Schedule (A).

12.6    Time Limitation
The claims of the Purchaser under this Agreement shall become time-barred as
follows:
12.6.1
Claims arising from a Breach of Clauses 2, 3.2, 3.3, 6 or 11.2 shall become
time-barred three years after the Closing Date.

12.6.2
All other claims (other than Tax claims, which shall be covered by Clauses
13.2.6 and 13.3.4) shall become time-barred twelve months after Closing Date.





--------------------------------------------------------------------------------




Sec. 203 of the German Civil Code (BGB) shall not apply unless the Parties
expressly agree in writing that the expiry period shall be suspended (gehemmt)
because of pending settlement negotiations.
12.7    Conduct of Claims
12.7.1
Notification

The Purchaser shall give Notice to the relevant Sellers of any Breach within the
time period defined in Clause 12.7.2. Such Notice shall, to the extent that this
is known to the Purchaser, specify in reasonable detail for each individual
Breach the underlying facts constituting the Breach, the legal basis for a
potential claim and the amount or estimated amount of the damages suffered by
the Purchaser as result of the Breach. To the extent and as soon as available to
the Purchaser or its Affiliates, Sellers shall with or as soon as possible
following the Notice be submitted with documents which a reasonable seller would
expect in order to be able to assess the merits of any claims in respect of the
relevant Breach and the amount or estimated amount of the damages arising from
the Breach. The Purchaser’s claims notified in accordance with the 1st sentence
are herein referred to as “Notified Claims”.
12.7.2
Time Limit for Notification

The Purchaser shall make the notification in accordance with Clause 12.7.1
within one month after it has obtained knowledge of the underlying facts
constituting the relevant Breach. This one month period shall be reduced as
appropriate if any applicable deadline requires a swifter notification so as to
enable the relevant Sellers to effectively exercise its or their rights under
this Clause 12.7.
12.7.3
Time Limit for pursuing Notified Claims

To the extent a Notified Claim is not settled between the Parties, the Purchaser
shall submit such Notified Claim for arbitration or decision by a court in
accordance with Clause 17.7 within six months after notification of the claim to
the Seller.
12.7.4
Investigation by the Sellers

In connection with any matter or circumstance that may give rise to a claim
against any of the Sellers under this Agreement, the Purchaser shall allow, and
shall procure that the relevant Group Company allows, the respective Seller or
Sellers, and its or their financial, accounting, tax or legal advisers to
investigate the matter or circumstance alleged to give rise to a claim and
whether and to what extent any amount is payable in respect of such claim. In
particular, all material and documents relating to the relevant claim which the
Sellers reasonably request shall be disclosed without undue delay
(unverzüglich), and all such information and assistance, including access to
premises and personnel, and the right to examine and copy or photograph any
assets, accounts, documents and records, as the respective Seller or Sellers, or
any one of them, or its or their financial, accounting, tax or legal advisers
may reasonably request shall be given without undue delay (unverzüglich). Each
Seller, as an individual obligor, hereby undertakes to keep all such information
confidential and to use it only for the purpose of investigating and defending
the claim in question. All reasonable expenses of the Purchaser and the relevant
Group Company caused by such disclosure or assistance, other than




--------------------------------------------------------------------------------




internal costs such as labour or overhead costs, shall be borne by the Seller or
Sellers requesting such disclosure and assistance.
12.7.5
Third Party Claims

In the event that a claim against the Purchaser or a Group Company is asserted,
made, threatened or filed by a third party (including any Tax Authority or other
governmental or regulatory body) which results, or which the Purchaser believes
to result, from a Breach (a “Third Party Claim”) the following shall apply:
(i)
No admissions in relation to such Third Party Claim shall be made by or on
behalf of the Purchaser or any of the Purchaser’s Affiliates (including, after
Closing, the Group Companies) and the Third Party Claim shall not be
compromised, disposed of or settled without the prior written consent of the
relevant Seller or Sellers, which shall not be unreasonably withheld.

(ii)
If the relevant Seller or Sellers, or any one of them, wish to defend the
Purchaser or the relevant Group Company against the Third Party Claim in its or
their name and on its or their behalf, each of them shall give Notice to the
Purchaser of such decision within a period of three weeks after having been duly
notified of the Third Party Claim in accordance with Clauses 12.7.1 and 12.7.2.
Upon such notification the respective Seller or Sellers shall be entitled to
take any action they deem necessary to defend, appeal, compromise or settle the
Third Party Claim (including the assertion and pursuit of counter-claims or
other claims against any third parties) at its or their sole discretion in the
name and on behalf of the Purchaser or the relevant Group Company.
Notwithstanding the Purchaser’s obligations pursuant to Clause 12.7.4, the
Purchaser shall, and shall procure that the relevant Group Company shall,
promptly give all assistance and information to the respective Seller or Sellers
as may be reasonably required to defend the Third Party Claim and in particular
promptly forward all notices, communications and filings (including court
papers).

(iii)
If none of the Sellers notifies the Purchaser in accordance with
Clause 12.7.5(ii), the Purchaser shall, or shall procure that the relevant Group
Company shall, conduct the defence of the Third Party Claim diligently and in
good faith and take any such action as the Sellers, or any one of them, may
reasonably request to defend, appeal, compromise or settle the Third Party Claim
(including the assertion and pursuit of counter-claims or other claims against
any third parties). The Purchaser shall, and shall procure that the relevant
Group Company shall, (a) keep the relevant Seller or Sellers fully informed of
the progress of the Third Party Claim and its defence, (b) promptly provide the
relevant Seller or Sellers with copies of all material notices, communications
and filings (including court papers), (c) ensure that the relevant Seller or
Sellers and/or one or several of their representatives bound to secrecy by
professional code will, to the extent legally permissible, be entitled to
participate in any meetings or discussions and (d) consult with the relevant
Seller or Sellers prior to taking any action in relation to the Third Party
Claim and its defence so as to give the relevant Seller or Sellers the
opportunity to comment and object.





--------------------------------------------------------------------------------




(iv)
In the defense against any Third Party Claim, whether governed by Subclause (ii)
or (iii) above, each Party shall, and Purchaser shall procure that the relevant
Group Company will, at all times and, in the case of Subclause (ii) above, in
particular until the Sellers, or any one of them, have notified the Purchaser in
accordance with Clause 12.7.5(ii), take into account the reasonable interest of
the respective other Party and the Group Companies in relation to a Third Party
Claim and shall consult with the relevant other Party in relation to the
suitable manner of dealing with the Third Party Claim. In particular, the
Purchaser shall, and shall procure that the relevant Group Company will, notify
the relevant Sellers promptly upon a Third Party Claim being, or likely to be,
asserted, made, threatened or filed, such Notice to be submitted together with
all information in relation to the Third Party Claim which is available to the
Purchaser and the relevant Group Company.

(v)
The costs and expenses incurred in relation to the defence against the Third
Party Claim shall be borne as follows:

(a)
All costs and expenses reasonably incurred by the Purchaser or the relevant
Group Company (other than internal costs such as labour or overhead costs)
shall, to the extent the Third Party Claim does result from a Breach for which
the Sellers, or any one of them, are, subject to the limitations set forth in
this Agreement, liable, be borne by the relevant Seller or Sellers, subject to
the Purchaser having complied with its obligations under this Clause 12.7.

(b)
All costs and expenses reasonably incurred by the Sellers, or any one of them,
(other than internal costs such as labour or overhead costs) shall, to the
extent the Third Party Claim does not result from a Breach for which the
relevant Seller is, subject to the limitations set forth in this Agreement,
liable, be borne by the Purchaser. The same shall apply if the Purchaser does
not comply in all material aspects with its obligations under this Clause 12.7.

(c)
In respect of all costs and expenses incurred by the Sellers, or any one of
them, or costs and expenses of the Purchaser, the relevant Seller or Sellers and
the Purchaser shall each bear its own costs and expenses.

13
Tax Matters

13.1    Tax Warranties
The Sellers guarantee by way of an independent promise of warranty
(selbständiges Garantieversprechen) pursuant to § 311 German Civil Code (BGB),
and exclusively with the remedies pursuant to this Clause 13.1 which form an
integral part and define the scope of this promise of warranty, that except as
set forth in Schedule 13.1 the statements set forth in this Clause 13.1 (the
“Sellers’ Tax Warranties”) are true and correct as of the date of this Agreement
or as of such other date as is expressly stated in the respective Seller’s Tax
Warranty.
13.1.1
As of the date of this Agreement and as of the Closing Date the Group Companies
have duly and timely filed all due Tax returns and notifications in relation to
all Taxes (including applicable or agreed extension periods).





--------------------------------------------------------------------------------




13.1.2
The Group Companies have duly and timely paid, withheld and declared all Taxes
due pursuant to Tax filings or self-assessments made or Tax assessments
received, as applicable (including applicable or agreed extension periods)
before or on the Closing Date to the respective competent Tax Authority.

In case of a breach of the Tax Warranties under this Clause 13.1, the Sellers
shall compensate the Purchaser with respect to the following items of damage, if
and to the extent triggered by the breach of such Tax Warranties under this
Clause 13.1: (i) Verspätungszuschläge within the meaning of Sec. 152 AO and
comparable fines/penalties/surcharges of a non-German jurisdiction, (ii)
Säumniszuschläge within the meaning of Sec. 240 AO and comparable
fines/penalties of a non-German jurisdiction, and (iii) reasonable external
costs required to be incurred in connection with the preparation of the tax
declaration (Steueranmeldung), advance tax declaration (Steuervoranmeldungen) or
tax return (Steuererklärungen) or other declaration in connection with Taxes
which would not have arisen if the respective declaration or return had been
duly or timely filed in accordance with Clause 13.1.1 of this Agreement. Clauses
13.2.1(iv), 13.2.1(vi) and 13.2.1(vii) as well as Clauses 13.2.3 to 13.2.6(i)
shall apply and any damage that is recoverable pursuant to this Clause 13.1
cannot be recovered pursuant to Clause 13.2 (no double dip).
13.2    Tax Indemnity
13.2.1
The Sellers shall pay to the Purchaser the amount which is necessary to hold
each Group Company harmless of any and all due and payable Taxes which relate to
periods ending on or before the Accounts Date (each a "Tax Indemnification
Claim"), but only if and to the extent the specific Tax giving rise to such an
indemnification

(i)
does not relate to income that can be offset against Tax loss carry-backs or Tax
loss carry-forwards that are or were available until the Accounts Date; for the
avoidance of doubt, this Clause shall not apply with regard to any Tax losses
arising with respect to periods after the Accounts Date;

(ii)
does neither arise nor is increased as a result of the Purchaser or any of its
Affiliates (including, after the Closing, the Group Companies) failing or
omitting to duly make any claim or exercise any election right in each case in
accordance with past practice unless in each case required by mandatory law or
administrative guidelines as existing and in force as of the date of this
Agreement or exercised with the prior consent of the Sellers;

(iii)
together with all other Tax Indemnification Claims, i.e. the aggregate amount of
all Tax Indemnification Claims of Purchaser, exceeds the aggregate amount of Tax
liabilities (Steuerverbindlichkeiten) and Tax accruals (Steuerrückstellungen)
and other accruals (sonstige Rückstellungen) for potential Tax liabilities, if
any, shown or provided for in the Annual Accounts (for the avoidance of doubt,
such amounts to be taken into consideration shall be reduced by the amount of
any Tax Refunds actually paid to the Sellers pursuant to Clause 13.3.1(iii));

(iv)
is not the direct result of a reorganisation or of other measures initiated by
the Purchaser or any of its Affiliates (including, after the Closing, the Group
Companies), or by their respective directors, officers, employees, agents or
other representatives, including but not limited to a change of methods of Tax
accounting or an amendment of any Tax returns of any Group Company, unless in
each case required by mandatory law or administrative guidelines as





--------------------------------------------------------------------------------




existing and in force as of the date of this Agreement or exercised with the
prior consent of the Sellers;
(v)
does not directly lead to a Tax Benefit of any of the Group Companies after the
Accounts Date which is based on a circumstance having triggered the Tax
Indemnification Claim, including, but not limited to reciprocal effects
(Wechselwirkungen) resulting e.g. from the lengthening of depreciation periods
or higher depreciation allowances (Phasenverschiebung) or from transfer of items
relevant for Taxes (e.g. turnover, income, expenses, value added tax payable
corresponding with a value added tax refund etc.) into another calendar year or
transfer of Tax items from one entity to another entity;

(vi)
does not result from any retroactive changes in law; and

(vii)
was not actually reimbursed due to a claim for repayment, reimbursement or
indemnification against a party other than a Group Company (such claim to be
reduced by reasonable costs actually incurred by the Purchaser or the Group
Companies in connection with the enforcement of such claim) and, in case a claim
was not reimbursed, the Purchaser, its Affiliates or the Group Companies did use
all reasonable best efforts to enforce such claim or have offered the assignment
of the respective claim to Seller so that Seller can directly pursue such claim;
the Purchaser shall inform the Sellers about potential claims to be pursued and,
in case of an enforcement of such claims by the Purchaser or a Group Company,
shall follow the instructions of the Sellers subject to prior agreement of the
budget for the enforcement of such claims to be borne by the Sellers.

The Sellers shall subject to the limitations pursuant to Clauses 13.2.1(iii) to
13.2.1(vi) be obliged to pay to the Purchaser any amount by which the amount of
Tax receivables provided for in the Annual Accounts exceed the amounts actually
received in relation to such Tax receivables.
13.2.2
The Sellers shall further pay to the Purchaser (a) 100% of an amount up to
EUR 1,000,000 and (b) 80% of any further amount which is necessary to hold each
Group Company harmless of any and all due and payable Taxes which (i) result
from the items specified and described in Schedule 13.2.2 and (ii) which relate
to periods ending on or before the Accounts Date or with regard to the potential
withholding tax related to interest for shareholder loans until and including
the Closing Date ("Specific Tax Indemnification Claim"). Clauses 13.2.1(i) and
13.2.1(v) to 13.2.1(vii) shall apply accordingly to the specific Tax giving rise
to such indemnification.

13.2.3
The Sellers’ indemnification obligations pursuant to this Clause 13.2 shall be
applied on a pro rata basis corresponding to the (direct or indirect)
participation quota of the respective Seller in the respective Group Company

13.2.4
Payments by the Sellers to the Purchaser pursuant to this Clause 13.2 shall be
due and payable within fifteen Business Days after receipt of the corresponding
claim notification by the Sellers (which must include copies of the relevant
administrative decision), however, not earlier than five Business Days prior to
the due date of the relevant Tax.

13.2.5
If the Tax for which an indemnification payment has been made is subsequently
reduced, the Purchaser shall be obliged to reimburse the Sellers for the
difference between the higher indemnification payment and the lower Tax amount,
including all interests related thereto as assessed by the Tax Authorities





--------------------------------------------------------------------------------




to the extent not already reimbursed to the Sellers pursuant to Clause 13.3.1.
The Purchaser shall, and shall procure that the Group Companies will, notify the
Sellers in writing without undue delay about a subsequent reduction of Taxes
together with all relevant material underlying documents and information. Clause
13.3.4 shall apply accordingly.
13.2.6
Time Limitations

(i)
Any claim under or arising from Clause 13.1 and 13.2.1 shall be time-barred upon
the earlier of (i) expiration of six months after the tax assessment
(Steuerbescheid) for the respective Tax has become final and binding
(bestandskräftig) and unchangeable or (ii) three years after the Closing Date.

(ii)
Any claim under or arising from Clause 13.2.2 shall be time-barred upon the
earlier of (i) expiration of six months after the tax assessment
(Steuerbescheid) for the respective Tax has become final and binding
(bestandskräftig) and unchangeable or (ii) two years after the Closing Date.

13.3    Tax Refunds
13.3.1
The Purchaser shall be obliged to reimburse the Sellers any Tax Refund actually
received or realised by the Group Companies to the extent the aggregate amount
of all Tax Refunds exceeds the aggregate amount reported in the Annual Accounts
for all Tax refunds, if any, as a claim. A Tax Refund shall be deemed received
or realised by a Group Company upon, as applicable,

(i)
the receipt of actual payment from a Tax Authority;

(ii)
the declaration of set-off with Tax liabilities actually owed to a Tax
Authority; or

(ii)
the final release of such amount of the respective Tax liability, Tax accrual or
other accrual for Tax liabilities by which such liability or accrual has been
overstated in the Annual Accounts pursuant to the accounting principles as
applied in the Annual Accounts.

13.3.2
The Purchaser shall, and shall procure that the Group Companies will, notify the
Sellers in writing without undue delay, no later than fifteen Business Days
after the receipt or realisation of any Tax Refund together with all material
underlying documents and information.

13.3.3
Payments by the Purchaser to the Sellers pursuant to this Clause 13.3 shall be
due twenty Business Days after receipt or realisation of the relevant Tax Refund
pursuant to Clause 13.3.1 above.

13.3.4
Any claim for reimbursement of Tax refunds arising from this Clause 13.3 shall
be time-barred upon expiration of six months after the Sellers have been
notified in writing by the Purchaser or a Group Company of the relevant Tax
Refund.

13.4    Indemnity Procedure
13.4.1
The Purchaser shall and shall procure that after the Closing Date any of the
Group Companies prepare and file all Tax returns concerning periods until and
including the Accounts Date (“Relevant Tax Return” or “Relevant Tax Returns”) in
line with past practice and in accordance with applicable law. Any Relevant Tax
Return shall be subject to the review and prior written consent of the Sellers
which must not be unreasonably delayed or withheld. The Purchaser shall and
shall procure that the Group Companies will (i) provide the Sellers with any
draft Relevant Tax Return no later than 30 Business Days prior to the filing due
date and (ii) the respective Relevant Tax Return will be filed in accordance
with the written instructions of the Sellers. This shall apply accordingly with
regard to any amendments of Relevant Tax Returns.





--------------------------------------------------------------------------------




13.4.2
The Purchaser shall procure that the Sellers will be informed in writing by the
respective Group Company of any notices in respect of a Tax audit and similar
audits of Tax Authorities as well as on the issue of a Tax assessment and any
other written communication between a Group Company and a Tax Authority for
periods which relate to Taxes that might constitute the basis for a claim
pursuant to Clauses 13.1, 13.2 or 13.3. Such Tax audits and similar audits of
Tax Authorities are hereinafter referred to as “Tax Audits”; such tax
assessments are hereinafter referred to as “Tax Measures”. The notification
shall be made in writing and without undue delay after the Purchaser or the
relevant Group Company has received written notifications or other documents
from a Tax Authority of such event and shall contain full factual information
describing the object of the Tax Audit or Tax Measure in reasonable detail and
shall include copies of any assessment, notice or other relevant document
received from any Tax Authority related to the respective Tax.

13.4.3
The Purchaser shall, and shall procure that the relevant Group Company shall,
(i) give the Sellers the opportunity to participate at their own costs and
expenses from the beginning in all Tax Audits and Tax Measures, (ii) upon
Sellers' written request and at their costs and expenses, challenge and litigate
any Tax assessment or other decision of any Tax Authority or Tax court and (iii)
comply with any written instructions given by Sellers in relation to the conduct
of the Tax proceedings referred to in (i) or (ii) above to the extent such
instructions comply with applicable laws. In any case the Purchaser shall
procure that after the Closing Date no Tax which might constitute the basis for
a claim pursuant to Clause 13 is settled or accepted without the prior written
consent of the Sellers.

13.4.4
Upon the Sellers’ written request and at their costs and expenses, the Purchaser
shall procure that the respective Group Company will, in accordance with the
Sellers’ written instructions which have to comply with applicable laws, file,
withdraw or amend legal remedies in respect of Tax assessments for periods
ending on or before the Accounts Date which have been amended due to Tax Audits
or in respect of Tax Measures.

13.4.5
The aforementioned provisions pursuant to Clauses 13.4.1 to 13.4.4 shall not
apply with regard to the items specified and described in Schedule 13.2.2 and to
Tax returns, Tax proceedings, Tax Audits and Tax Measures, in each case if and
to the extent they relate to such specific items which shall insofar be under
the sole control of the Purchaser. However, the Purchaser shall also duly inform
the Sellers about any of such Tax returns, Tax proceedings, Tax Audit or Tax
Measures relating to such specific items. In addition, the Purchaser shall upon
reasonable written request of the Sellers provide Sellers with any material
information on the envisaged Tax treatment of such specific items and shall
consult with the Sellers in good faith about the potential Tax treatment of such
specific items in Tax filings and about potential written objections and
challenges of Tax assessments aiming at a mitigation of the Tax to be incurred,
it being understood that the final decision remains with the Purchaser.

13.4.6
The Sellers shall not be liable under or in connection with the Tax indemnity
pursuant to this Clause 13 if and to the extent the Purchaser does not comply
with its obligations under this Clause 13.4 provided that such violation has
actually caused the respective claim under this Clause 13. In case the Purchaser
fails (i) to observe a time limit set by law after a initial period of three (3)
months after Closing Date or set by the Tax Authorities in accordance with the
law, (ii) to change Tax returns, (iii) to challenge Tax assessments upon written
request of Sellers or (iv) to timely inform the Sellers about material meetings
with Tax Authorities, in each case to the extent required by the provisions of
this





--------------------------------------------------------------------------------




Clause 13.4, it is rebuttably assumed (widerlegbar vermutet) that such violation
has caused the respective claim under this Clause 13.
13.5    Exclusivity
13.5.1
Unless explicitly provided otherwise in this Clause 13, the claims of the
Purchaser pursuant to Clauses 13.1 and 13.2 and of Sellers pursuant to Clauses
13.2.5 and 13.3 shall be exclusively governed by this Clause 13.

13.5.2
Clause 12.5.1(i) shall apply with regard to claims under Clauses 13.1 and
13.2.1. In addition, the overall cap pursuant to Clause 12.5.2, first sentence,
shall apply to and include any claims of the Purchaser pursuant to Clauses 13.1
and 13.2.1. Further, the Sellers’ liability under Clause 13.2.2 shall be limited
to an aggregate maximum amount of EUR 3,000,000.

14Period after Closing
14.1    Information and Documents
For a period of five years after Closing Date, each Seller and its
representatives shall have reasonable access at the respective Seller’s expense
to the books and records of the Group with respect to periods prior to the
Closing Date to the extent that such access may reasonably be required by the
respective Seller in connection with matters relating to the operations of the
Group Companies prior to Closing. The Purchaser shall afford such access upon
receipt of reasonable advance notice and during normal business hours.
14.2    Indemnity for Claims after Closing
If, after Closing,
(i)
any of the Sellers or any of their Affiliates, Mr Rövekamp, Robert W. Baird
GmbH, HgCapital LLP, or any of their Affiliates or any of the directors,
employees, advisors or other representatives of the foregoing parties
(collectively referred to as “Beneficiaries”) are held liable for any existing
or future (known or unknown, actual or contingent, accrued or unaccrued)
liability or obligation of any Group Company or any liability or obligation
arising out of or in connection with the conduct of the business of any of the
Group Companies, or

(ii)
any of the Group Companies asserts any claims against any Beneficiary, the
Purchaser shall indemnify the Beneficiaries and hold them harmless in respect of
the relevant liability or obligation unless the relevant liability or obligation
relates to a matter in respect of which Purchaser has the right to be
indemnified from a Seller under the terms of this Agreement.

15Public Announcements and Confidentiality
15.1    Public Announcements
No press or other public announcement in connection with the existence or the
subject matter of this Agreement shall be made or issued by or on behalf of any
of the Parties or any of their Affiliates (including the Group Companies)
without the prior written approval of the Sellers and the Purchaser. This shall
not affect any announcement required by law or any regulatory body or the rules
of any recognised stock exchange on which the shares of a Party, any of their
Affiliates (including the Group Companies), or HgCapital Trust Plc are listed,
but the Purchaser, if it or any of its Affiliates is under an obligation to make
an announcement, shall consult with the Sellers, and the Sellers, if it or any
of their Affiliates is under an obligation to make an announcement, shall
consult with the Purchaser, in each case as soon as reasonably practicable
before complying with such an obligation. Notwithstanding the above, any Party
shall be allowed to repeat any announcement on which




--------------------------------------------------------------------------------




it had already consulted the respective other Party. It is understood between
the Parties that Purchaser will make a filing with the United States Securities
and Exchange Commission (the “SEC”) immediately after signing of this Agreement
substantially in the form as attached hereto as Schedule 15.1. It is further
understood between the Parties that Purchaser will make a filing with the SEC
immediately after Closing (the “Closing SEC Filing”). The Closing SEC Filing
shall be subject to Sellers’ prior approval which shall not be unreasonably
withheld. Purchaser shall provide the Sellers with the draft Closing SEC Filing
within a reasonable time prior to Closing but in any event by no later than the
day of fulfilment of the Closing Conditions. Any comments Sellers may have or
the approval, as the case may be, shall be provided to Purchaser within two
Business Days after receipt of the draft Closing SEC Filing.
15.2    Confidentiality
15.2.1
The confidentiality agreement between Seller 1 and the Purchaser dated 24 March
2015 shall cease to have effect from Closing. Only to the extent that
announcements pursuant to Clause 15.1 are concerned, Clause 15.1 shall prevail
over the Confidentiality Agreement with effect from the date of this Agreement

15.2.2
Each of the Parties shall treat as strictly confidential and not disclose or use
any information received or obtained as a result of, or in connection with, the
entering into this Agreement which relates to this Agreement, its existence or
its provisions or to any agreement to be entered into pursuant to this
Agreement, or to the negotiations relating to this Agreement.

15.2.3
This Agreement shall not prohibit disclosure or use of any information if and to
the extent that

(i)
the disclosure or use is required by law, any regulatory body or any recognised
stock exchange on which the shares of a Party, any of its Affiliates, or
HgCapital Trust Plc are listed,

(ii)
the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement or the disclosure is made to a Tax Authority in
connection with the Tax affairs of the disclosing Party,

(iii)
the disclosure is made to professional advisers or actual or potential
financiers of a Party, including the parties invested in the HgCapital 6 Funds,
on a need to know basis and on terms that such professional advisers or actual
or potential financiers, to the extent they are not bound to professional
secrecy, undertake (also for the benefit of the other Parties) to comply with
the confidentiality obligations set out in this Clause 15.2 in respect of such
information as if they were a party to this Agreement,

(iv)
the disclosure is made by a Seller prior to Closing or by the Purchaser after
Closing to any Group Company or any statutory representative (gesetzlicher
Vertreter) of a Group Company, provided that the relevant Seller or the
Purchaser, as the case may be, procures compliance of the relevant Group Company
or statutory representative with the confidentiality obligations set out in this
Clause 15.2 in respect of such information as if it were a party to this
Agreement,

(v)
the information is or becomes publicly available (other than by breach of this
Agreement or any other confidentiality agreement between the Parties or any of
them),

(vi)
the Sellers in case of a disclosure or use by the Purchaser or the Guarantor, or
the Purchaser in case of a disclosure or use by the Sellers, has given prior
written approval to the disclosure or use, or





--------------------------------------------------------------------------------




(vii)
the information is independently developed after Closing.

16No Liability of Sellers’ Representatives
The Purchaser and the Guarantor acknowledge and agree that neither (i) HgCapital
nor any of its Affiliates nor any of the directors, employees, advisors or other
representatives of the foregoing nor (ii) Robert W. Baird GmbH nor any of its
Affiliates nor any of the directors, employees and advisors of any of the
foregoing nor (iii) any of the directors, employees, advisors or other
representatives of the Sellers (collectively “Sellers’ Representatives”), shall
have any liability or obligation towards the Purchaser or the Guarantor, arising
out of, connected with or resulting from the activities or any of the foregoing
as advisor to, or any other representative of, the Sellers in connection with
the preparation, negotiation and implementation of this Agreement and the
transactions contemplated thereby (including but not limited to any information
or advice given or supplied by the Sellers’ Representatives) unless expressly
agreed otherwise in writing between any of the foregoing representatives of the
Sellers and the Purchaser or, as the case may be, the Guarantor.
17Miscellaneous Provisions
17.1    Information of Sellers
Purchaser shall give Notice to the Sellers without undue delay and in reasonable
detail, if Purchaser becomes aware of any regulatory investigation at any Group
Company (the “Investigation”) which could potentially have detrimental effect to
the Sellers. Purchaser shall consult with Sellers about the reaction with
respect to the Investigation, provided that any breach of this Clause 17.1 shall
only lead to a liability of the Sellers, if such breach was grossly negligent
(grob fahrlässig) or wilful (vorsätzlich).
17.2    Account Details
All payments to be made under this Agreement shall be made
(i)
if to the Sellers or Mr Rövekamp, in Euro to the following bank account or to
any account notified jointly by the Sellers to the Purchaser not later than five
Business Days prior to the respective payment:

Account owner:     SimonsVoss Luxco S.à r.l.
Bank: Redacted
SORT/ABA/SWIFT (BIC): Redacted
Account Name: Redacted
IBAN:    Redacted
(ii)
if to the Purchaser, to any bank account notified by the Purchaser to the
Sellers not later than five Business Days prior to the respective payment.

17.3    Costs
Each Party shall bear all costs incurred by it in connection with the
preparation, negotiation and execution of this Agreement by itself. Unless
explicitly set forth otherwise in this Agreement, the notarial fees and all
registration, stamp and transfer taxes (including but not limited to German real
estate transfer taxes) and duties as well as all fees of merger control
authorities that are payable as a result of the transactions contemplated by
this Agreement shall be borne by the Purchaser.




--------------------------------------------------------------------------------




17.4    Individual and Several Liability, Joint Creditorship
17.4.1
To the extent that an obligation of a Seller under or in connection with this
Agreement relates exclusively to matters concerning the respective Seller, the
Seller shall be liable only individually (einzelschuldnerisch).

17.4.2
Unless where a Seller is obliged as an individual obligor (Einzelschuldner),
each Seller shall, in respect of its obligations under or in connection with
this Agreement, be liable only severally (teilschuldnerisch) in proportion to
its total shareholding in the Target Company as set out in column D. of Schedule
(A).

17.4.3
Any joint (gesamtschuldnerische) liability of the Sellers or any of them shall
be excluded.

17.4.4
Unless to the extent that certain rights or claims are conveyed by this
Agreement to the or several Sellers individually, the Sellers shall remain joint
creditors of the rights and claims under or in connection with this Agreement.

17.5    Joint Co-ordination of Sellers’ Conduct
Without affecting Sellers’ liability under Clauses 17.4.1 to 17.4.3 in any way,
Seller 2 and Mr Rövekamp hereby grant to Seller 1 an unconditional and unlimited
power of attorney to co-ordinate their conduct under this Agreement and to act
as Sellers’ joint representative in relation to Purchaser with respect to all
claims by or against the Purchaser and the exercising of all of Sellers’ rights
under or in connection with this Agreement and the servicing of any Notice to
the Purchaser.
17.6    Notices to the Parties
17.6.1
To the extent that any communication shall in accordance with this Agreement be
made by way of a “Notice” this shall mean that, in order to be valid, they have
to be submitted to the recipient in compliance with this Clause 17.6.1, i.e.

(i)
in the English or German language,

(ii)
in written form by hand, registered post or an internationally renowned courier,
or by fax or email, and

(iii)
to the following persons and addresses:

(a)
A Notice to any of the Sellers or to Mr Rövekamp shall be sent to Seller 1 as
per the details set out below or such other person or address as the respective
Seller may notify to the Purchaser from time to time.

To:
SimonsVoss Luxco S.a.r.l.
Attention:
Nadia Dziwinski
Address:
7A, rue Robert Stümper, L-2557 Luxembourg
Facsimile:
Redacted
Email:
Redacted
Telephone:
Redacted

and




--------------------------------------------------------------------------------




To:
SimonsVoss Luxco S.a.r.l.
Attention:
Justin von Simson
Address:
7A, rue Robert Stümper, L-2557 Luxembourg
Facsimile:
Redacted
Email:
Redacted
Telephone:
Redacted

with a courtesy copy to Seller 2
To:
SimonsVoss Co-Invest GmbH & Co. KG
Attention:
Sascha Kaumann
Address:
Salvatorstrße 3, 80333 Munich
Facsimile:
Redacted
Email:
Redacted
Telephone:
Redacted

and
To:
HgCapital
Attention:
Andrew Jessop
Facsimile:
Redacted
Email:
Redacted

and
To:
Linklaters LLP
Attention:
Dr. Rainer Traugott
Address:
Prinzregentenplatz 10, 81675 Munich
Facsimile:
Redacted
Email:
Redacted
Telephone:
Redacted

(b)
A Notice to the Purchaser shall be sent to the following address, or such other
person or address as the Purchaser may notify to the Sellers from time to time:

To:
Allegion plc
c/o Schlage Lock Company LLC
Attention:
Mr. Jeffrey Braun
Senior Vice President and General Counsel
Address:
11819 N Pennsylvania Street
USA-Carmel, IN 46032
Facsimile:
Redacted
Email:
Redacted
Telephone:
Redacted

with a courtesy copy to




--------------------------------------------------------------------------------




To:
Baker & McKenzie
Attention:
Dr. Nikolaus Reinhuber
Address:
Bethmannstrasse 50-54
D-60311 Frankfurt am Main
Facsimile:
Redacted
Email:
Redacted
Telephone:
Redacted



17.6.2    A Notice shall be effective upon receipt (Zugang) which shall be
deemed to have occurred
(i)
at delivery, if delivered by hand, registered post or courier;

(ii)
at transmission, if delivered by facsimile, provided that the person sending the
facsimile shall have received a transmission receipt confirming a successful
transmission thereof;

(iii)
at transmission if delivered by email, provided that the person sending the
email shall not have received an out-of-office reply and shall have received a
transmission receipt confirming a successful transmission thereof.

17.6.3
Where this Agreement provides for a joint Notice by all or several Sellers
congruent Notices by the respective Sellers concerned shall suffice.

17.6.4
To Notices and other declarations under or in connection with this Agreement the
statutory rules on the representation by proxies shall apply. The persons listed
in Schedule 17.6.4 are, amongst others, authorised to make any Notices and/or
other declarations under or in connection with this Agreement on behalf of the
respective Party against whose name their names are set out. Each of these
persons is authorised to represent the respective Party alone and is released
from the prohibition of self-contracting pursuant to sec. 181 German Civil Code
(BGB). If and to the extent that any unilateral Notice or any other unilateral
declaration under or in connection with this Agreement is made by any of these
persons on behalf of his or her respective principal, such Notice or declaration
cannot validly by rejected pursuant to sec. 174 German Civil Code (BGB) on the
basis that no written power of attorney has been provided to the recipient.

17.7    Disputes
17.7.1
Any contractual and non-contractual dispute arising from or in connection with
this Agreement and its consummation, including disputes about its validity,
shall be finally settled by three arbitrators in accordance with the arbitration
rules of the German Institution of Arbitration (Deutsche Institution für
Schiedsgerichtsbarkeit e.V.) without recourse to the courts of law. The venue of
the arbitration shall be Munich, Germany. The language of the arbitral
proceedings shall be English, provided however, that the Parties shall be
entitled to submit written evidence in the German language.

17.7.2
In the event mandatory applicable law requires any matter arising from or in
connection with this Agreement and its consummation, including disputes about
its validity, to be decided upon by a court of law, the competent courts in and
for the City of Munich, Germany, shall have the exclusive jurisdiction
thereupon.

17.8    Form of Amendments




--------------------------------------------------------------------------------




Any amendment or supplement to, or the termination of, this Agreement, including
this provision, shall be valid only if made in writing (Schriftform), except
where a stricter form (e.g. notarisation) is required under applicable law or
this Agreement.
17.9    Assignments
The Purchaser shall not, in whole or in part, dispose (verfügen) of any claims
(including future or contingent claims)arising from or in connection with this
Agreement by way of assignment, encumbrance or otherwise without the prior
written Notice from the Sellers consenting to such disposal, such Notice not to
be unreasonably withheld. This shall in particular, without limitation, apply to
any disposal by way of a split-off in the meaning of § 123 Reorganisation Act
(UmwG) unless the Purchaser’s claims arising from and in connection with this
Agreement are by way of such split-off transferred together with all or
substantially all other assets of the Purchaser to one and the same receiving
entity. The transfer restrictions pursuant to this Clause 17.8 shall not apply
in the event of (i) an assignment to a Purchaser Affiliate, provided that it is
ensured with in rem effect (mit dinglicher Wirkung) by written agreement between
the Purchaser and the relevant Purchaser Affiliate that in case of a termination
of the affiliation (which shall be notified to the Sellers without undue delay)
the claims will automatically re-transfer to the Purchaser without any
encumbrance, or (ii) an assignment to a financing bank for the purpose of
securing the financing of the transactions contemplated by this Agreement, or
(iii) an assignment to the insurer of the W&I insurance policy taken out in
connection with the transactions contemplated by this Agreement. For the
avoidance of doubt, any disposal of claims with or without the Sellers consent
shall not affect any of the limitations of the liability under this Agreement in
particular under Clause 12.
17.10    Invalid Provisions
Should any provision of this Agreement be or held to be wholly or partly
invalid, ineffective or unenforceable, this shall not affect the validity,
effectiveness or enforceability of the remaining provisions. Any such invalid,
ineffective or unenforceable provision shall, to the extent permitted by law, be
deemed replaced by such valid, effective and enforceable provision as comes
closest to the economic intent and purpose of such invalid, ineffective or
unenforceable provision. The aforesaid shall apply mutatis mutandis to any
unintended omission in this Agreement.
17.11    Entire Agreement
This Agreement constitutes the entire agreement among and between the Parties
with respect to the subject matter hereof and shall replace any negotiations and
understandings, oral or written, heretofore made between the Parties or any of
them with respect to the subject matter hereof. Side agreements to this
Agreement do not exist.
17.12    Governing Law
17.13
This Agreement and any contractual rights and obligations arising out of or in
connection therewith and its consummation, including disputes about its
validity, shall be governed by and construed in accordance with German law
excluding conflict of laws rules and the UN Convention on Contracts for the
International Sale of Goods (CISG).

17.14
Any non-contractual rights and obligations in connection with this Agreement
shall also be governed by and construed in accordance with German law.







--------------------------------------------------------------------------------






Schedule (A):
Details of Shareholdings
(REDACTED)






Schedule (B):
Details of the Subsidiaries
(REDACTED)


Schedule 1.1:
Definitions
“Accounts Date” means 31 December 2014.
“Affiliates” means affiliated companies (verbundene Unternehmen) in the meaning
of § 15 et seq. German Stock Corporation Act (Aktiengesetz), provided that,
unless otherwise expressly provided, for the purpose of this Agreement, the
Group Companies shall neither be deemed to be Seller’s Affiliates nor
Purchaser’s Affiliates.
“Agreement” means this Share Purchase Agreement.
“Amendment Finance Agreement” has the meaning set out in Clause 8.1.2(x).
“Ancillary Facility” has the meaning set out in Clause 4.1.2.
“Annual Accounts” has the meaning set out in Clause 11.6.1(ii).
“Annual Budget” means the budget of the Group with respect to the financial year
2015 (1 January 2015 through 31 December 2015) as disclosed under # 12.4.2 of
the Data Room.
“ArbEG” has the meaning set out in Clause 11.11.5(iv).
“Bank Repayment Amount” has the meaning set out in Clause 4.2.
“Beneficiaries” has the meaning set out in Clause 14.2
“Breach” has the meaning set out in Clause 12.1(ii).
“Business” has the meaning set out in Recital (C) of this Agreement.




--------------------------------------------------------------------------------




“Business Day” means a day on which banks are generally open for business in
Munich, Germany and in Carmel, Indiana, USA.
“Cash Compensation Amount” has the meaning set out in Clause 5.3.
“CET” means Central European Time.
“Closing” means the consummation of the transactions agreed in this Agreement,
in particular the consummation of the transfer of the Shares and the Closing
Intra-Group Payables.
“Closing Actions” has the meaning set out in Clause 10.2.
“Closing Conditions” has the meaning set out in Clause 7.1.
“Closing Date” means the day on which Closing occurs.
“Closing Intra-Group Payables” has the meaning set out in Clause 3.1.
“Closing Intra-Group Payables Purchase Prices” has the meaning set out in
Clause 5.2.
“Closing SEC Filing” has the meaning set out in Clause 15.1.
“Data Room” has the meaning set out in Clause 12.4.4(ii).
“Environmental Permit” means any licence, approval, authorisation, permission,
agreement or exemption granted under any legal provision or other governmental
regulation for the protection of the environment applicable at the date of this
Agreement in the form as applied by the respective competent authority.
“Escrow Agreement” has the meaning set out in Clause 5.5.
“Escrow Amount” has the meaning set out in Clause 10.2.2.
“Euro”, “euro”, “EUR” and “€” each means the lawful currency of such sovereigns
which as members of the European Union belong to the monetary union pursuant to
the “Treaty of Lisbon amending the Treaty on European Union and the Treaty
establishing the European Community” dated 13 December 2007 (OJ 2007/C 306/01)
at such point in time as relevant pursuant to this Agreement.
“Facilities Agreement” has the meaning set out in Clause 4.1.1.
“Fairly Disclosed” has the meaning set out in Clause 12.4.4.
“Finance Agreements” has the meaning set out in Clause 4.1.4.
“Finance Parties” has the meaning set out in Clause 4.1.1.
“Financial Fact Book” means the Project Smart - Volume I: Financial Fact Book
(Final Draft), dated 1 May 2015, prepared by Deloitte & Touche GmbH.
“Group” has the meaning set out in Recital (B) of this Agreement.
“Group Companies’ Security” has the meaning set out in Clause 8.2.4.
“Group Company” or “Group Companies” have the meaning set out in Recital (B) of
this Agreement.




--------------------------------------------------------------------------------




“Hedging Agreements” has the meaning set out in Clause 4.1.3.
“Intellectual Property Rights” has the meaning set out in Clause 11.11.1.
“Investigation” has the meaning set out in Clause 17.1.
“Leakage” has the meaning set out in Clause 6.2.1.
“Leased Real Property” has the meaning set out in Clause 11.10.1.
“Licensed Intellectual Property Right” has the meaning set out in
Clause 11.11.3.
“Loan Agreement” has the meaning set out in Clause 8.1.2(x);
“Longstop Date” has the meaning set out in Clause 9.1.1.
“Management Presentation” means the_Management Presentation dated 4 May 2015,
uploaded to the Data Room under VDR # 20.4, prepared by the management of the
Target Company.
“Material Agreements” has the meaning set out in Clause 11.12.1.
“Mr Rövekamp” has the meaning set out in the parties section on page 1 of this
Agreement.
“Notice” has the meaning set out in Clause 17.6.1.
“Notified Claims” has the meaning set out in Clause 12.7.1.
“Owned Intellectual Property Rights” has the meaning set out in Clause 11.11.1.
“Owned Real Property” has the meaning set out in Clause 11.9.1.
“Party” or “Parties” have the meaning set out in the parties section on page 1
of this Agreement.
“Permitted Leakage” has the meaning set out in Clause 6.2.2.
“Purchase Prices” has the meaning set out in Clause 5.4.1.
“Purchaser” has the meaning set out in the parties section on page 1 of this
Agreement.
“Release Letter” has the meaning set out in Clause 8.2.1.
“Relevant Tax Return” and “Relevant Tax Returns” have the meaning set out in
Clause 13.4.1.
“Rövekamp Agreement” has the meaning set out in Clause 6.2.1(v).
“Rövekamp Warranties” has the meaning set out in Clause 11.
“SEC” has the meaning set out in Clause 15.1.
“Security Agreements” has the meaning set out in Clause 4.1.4.
“Seller 1”, “Seller 2”, “Seller” and “Sellers” have the meaning set out in the
parties section on page 1 of this Agreement.
“Sellers’ Knowledge” has the meaning set out in Clause 12.2.
“Sellers’ Warranties” has the meaning set out in Clause 11.




--------------------------------------------------------------------------------




“Seller-Related Person” has the meaning set out in Clause 6.2.3.
“Sellers’ Representatives” has the meaning set out in Clause 16.
“Sellers’ Security” has the meaning set out in Clause 8.2.2.
“Sellers’ Tax Warranties” has the meaning set out in Clause 13.1.
“Senior Employees” have the meaning set out in Clause 11.13.1.
“Share Purchase Prices” has the meaning set out in Clause 5.1.
“Shares” has the meaning set out in Recital (A) of this Agreement.
“Specific Tax Indemnification Claim” has the meaning set out in Clause 13.2.2.
“Subsidiaries” has the meaning set out in the Recital (B) of this Agreement.
“Target Company” has the meaning set out in Recital (A) of this Agreement.
“Tax” or “Taxes” means all taxes and tax-related ancillary obligations
(steuerliche Nebenleistungen) within the meaning of § 3 para. 1 and 4 of the
German Tax Code (Abgabenordnung) or any corresponding foreign taxes or any tax
related ancillary obligations (for the avoidance of doubt, including withholding
taxes), in each case including secondary liabilities for such amounts and
together with any penalties, fines, interest, surcharges or additions hereto but
excluding for the avoidance of doubt deferred taxes.
“Tax Audits” has the meaning set out in Clause 13.4.2.
“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Tax or responsible for the administration or collection
of Tax or enforcement of any law in relation to Tax.
“Tax Benefit” means any reduction or credit in respect of any Tax.
“Tax Fact Book” means the Project Smart - Volume II: Final Draft Tax Fact Book,
dated 10 June 2015, prepared by Deloitte & Touche GmbH.
“Tax Indemnification Claim” has the meaning set out in Clause 13.2.1.
“Tax Measures” has the meaning set out in Clause 13.4.2.
“Tax Refund” shall mean any received or realised refund of Taxes by the Group
Companies concerning periods until and including the Accounts Date plus interest
from the Tax Authorities received. A Tax Refund shall also be deemed to have
occurred, if and to the extent that the aggregate amount of all Tax liabilities
(Steuerverbindlichkeit), Tax accruals (Steuerrückstellung) or other accruals
(sonstige Rückstellung) for potential Tax liabilities shown in the Annual
Accounts are overstated in relation to Taxes actually incurred until and
including the Accounts Date.
“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Tax or responsible for the administration or collection
of Tax or enforcement of any law in relation to Tax.
“Third Party Claim” has the meaning set out in Clause 12.7.5.
“Trustee” has the meaning set out in Clause 5.5.




--------------------------------------------------------------------------------




“writing” or “Writing” includes communication made by mail, facsimile or email,
except where a stricter form (e.g. notarisation) is required under applicable
law or where otherwise provided in this Agreement.




